Exhibit 10.1

Execution Version

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of June 27, 2019

among

EOG RESOURCES, INC.

as Borrower

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

CITIBANK, N.A.

as Syndication Agent

BMO HARRIS FINANCING, INC., BRANCH BANKING AND TRUST COMPANY, CANADIAN

IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, THE BANK OF NOVA SCOTIA,

HOUSTON BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents

and

THE BANKS NAMED HEREIN

as Banks

 

 

 

JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL

MARKETS CORP., BRANCH BANKING AND TRUST COMPANY, CANADIAN IMPERIAL BANK

OF COMMERCE, NEW YORK BRANCH, THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    Section 1.1   
Certain Defined Terms      1   Section 1.2    Computation of Time Periods     
17   Section 1.3    Accounting Terms      17   Section 1.4    Miscellaneous     
17   Section 1.5    Ratings      17   Section 1.6    Interest Rates; LIBOR
Notification      17   Section 1.7    Divisions      18   ARTICLE II    AMOUNT
AND TERMS OF THE ADVANCES    Section 2.1    The Advances      18   Section 2.2
   Making the Advances      18   Section 2.3    Fees      19   Section 2.4   
Repayment      20   Section 2.5    Interest      20   Section 2.6    Additional
Interest on Eurodollar Advances      20   Section 2.7    Interest Rate
Determination and Protection      21   Section 2.8    Voluntary Conversion of
Borrowings; Continuation of Eurodollar Borrowings      23   Section 2.9   
Letters of Credit      23   Section 2.10    Prepayments      31   Section 2.11
   Increased Costs; Capital Adequacy, Liquidity Etc.      31   Section 2.12   
Illegality      32   Section 2.13    Payments and Computations      33  
Section 2.14    Taxes      33   Section 2.15    Sharing of Payments, Etc.     
36   Section 2.16    Ratable Reduction or Termination of the Commitments      36
  Section 2.17    Non-Ratable Reduction or Termination of Commitments      36  
Section 2.18    Termination; Replacement of Bank      37   Section 2.19   
Defaulting Banks      38   Section 2.20    Commitment Increase      41  
Section 2.21    Extension of Termination Date      42   Section 2.22   
Swingline Commitment      43   Section 2.23    Procedure for Swingline
Borrowing; Refunding of Swingline Loans      44   ARTICLE III    CONDITIONS TO
ADVANCES    Section 3.1    Initial Conditions Precedent      45   Section 3.2   
Additional Conditions Precedent to Each Advance and L/C Credit Extension      46
  ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section 4.1    Representations
and Warranties of the Borrower      47  

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS OF THE BORROWER    Section 5.1    Affirmative Covenants
     49   Section 5.2    Negative Covenants      52   ARTICLE VI    EVENTS OF
DEFAULT    Section 6.1    Events of Default      54   ARTICLE VII    THE
ADMINISTRATIVE AGENT    Section 7.1    Authorization and Action      56  
Section 7.2    Delegation of Duties      56   Section 7.3    Liability of
Agent-Related Persons, L/C Issuers and Banks      57   Section 7.4    Reliance
by Administrative Agent      57   Section 7.5    Notice of Default      57  
Section 7.6    Credit Decision; Disclosure of Information by the Agent-Related
Persons      58   Section 7.7    Indemnification of the Administrative Agent   
  58   Section 7.8    The Administrative Agent Individually      59  
Section 7.9    Successor Administrative Agent      59   Section 7.10    The
Administrative Agent May File Proofs of Claim      59   Section 7.11    Other
Agents; Arrangers and Managers      60   Section 7.12    Posting of
Communications      60   Section 7.13    Certain ERISA Matters      62   ARTICLE
VIII    MISCELLANEOUS    Section 8.1    Amendments, Etc.      63   Section 8.2
   Notices, Etc.      63   Section 8.3    No Waiver; Remedies      65  
Section 8.4    Costs and Expenses      65   Section 8.5    Payments Set Aside;
Right of Set-Off      67   Section 8.6    Assignments and Participations      67
  Section 8.7    Governing Law; Entire Agreement; Integration; Jurisdiction     
70   Section 8.8    Interest      71   Section 8.9    Captions      71  
Section 8.10    Confidentiality      72   Section 8.11    Material Non-Public
Information      72   Section 8.12    Survival; Term; Reinstatement      72  
Section 8.13    Severability      73   Section 8.14    Time of the Essence     
73   Section 8.15    Execution in Counterparts      73   Section 8.16   
Effectiveness      73   Section 8.17    Electronic Execution      73  
Section 8.18    Tax Forms      73   Section 8.19    Waiver of Right to Trial by
Jury      75   Section 8.20    USA Patriot Act Notice      75   Section 8.21   
No Fiduciary Duty      76   Section 8.22    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      77  

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule I    Facility Fee and Applicable Margins Schedule II    Banks,
Commitments, Pro Rata Shares, Letter of Credit Commitments and Administrative
Information Schedule III    Outstanding Letters of Credit Schedule IV   
Swingline Commitments Exhibit A    Form of Note Exhibit B    Form of Notice of
Borrowing Exhibit C    Form of Notice of Conversion Exhibit D    Terms of
Negative Pledge Exhibit E    Form of Assignment and Assumption Exhibit F    Form
of Notice of Commitment Increase

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

Dated as of June 27, 2019

EOG Resources, Inc., a Delaware corporation, the Banks, JPMorgan Chase Bank,
N.A., as Administrative Agent for the Banks, Citibank, N.A., as Syndication
Agent for the Banks, and BMO Harris Financing, Inc., Branch Banking and Trust
Company, Canadian Imperial Bank of Commerce, New York Branch, The Bank of Nova
Scotia, Houston Branch and Wells Fargo Bank, National Association as
Documentation Agents for the Banks, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under this Agreement, together with any successor thereto pursuant to
Section 7.9.

“Advance” means an advance by a Bank to the Borrower pursuant to Article II (as
divided or combined from time to time as contemplated in the definition herein
of “Borrowing”), and refers to a Base Rate Advance or a Eurodollar Advance (each
of which shall be a “Type” of Advance).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agreement” means this Revolving Credit Agreement, as the same may from time to
time be amended, modified, restated, or replaced from time to time.

“AML Legislation” has the meaning specified in Section 8.20.

“AML Borrower Information” has the meaning specified in Section 8.20.

“Anti-Corruption Laws” means (a) the United States Foreign Corrupt Practices Act
of 1977, as applicable to the Borrower or its Subsidiaries, and (b) any similar
anti-corruption legislation in other relevant jurisdictions in which the
Borrower or its Subsidiaries maintain assets or engage in business, which
otherwise is applicable to them.

“Applicable Commitment” has the meaning specified in Section 2.19(b).



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Advance.

“Applicable Margin” means, for each Rating Level, the percentage set forth
adjacent to the respective captioned terms “Applicable Margin—Base Rate” and
“Applicable Margin—Non-Base Rate”, as each of the foregoing is set forth in
Schedule I, and for any day for each Base Rate Advance or for any Interest
Period for each Eurodollar Advance, the percentage per annum applicable on such
day for such Base Rate Advance or to such Interest Period for such Eurodollar
Advance, as shown in Schedule I. For the purposes of determining such respective
Applicable Margins, the Rating Level shall be the Rating Level in effect on the
first day of such quarter for such Base Rate Advance or the first day of such
Interest Period, as the case may be.

“Applicable Parties” has the meaning specified in Section 7.12(c).

“Approved Electronic Platform” has the meaning specified in Section 7.12(a).

“Arrangers” means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., BMO
Capital Markets Corp., Branch Banking and Trust Company, Canadian Imperial Bank
of Commerce, New York Branch, The Bank of Nova Scotia, Houston Branch and Wells
Fargo Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E, in each case, pursuant to Section 8.6(c).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.9(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a governmental authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

2



--------------------------------------------------------------------------------

“Banks” means each Person a signatory to the Agreement, and shall include any
Person that becomes a Bank pursuant to Section 2.18, Section 2.19 or
Section 8.6, in each case, however, so long as it shall hold a Commitment.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Adjusted Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted Eurodollar Rate for any day shall be based on the
Screen Rate (or if the Screen Rate is not available for such one month interest
period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate, respectively. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 2.7(f), then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.5(a).

“BB&T” means Branch Banking and Trust Company, and any successor thereto.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“BMO” means BMO Harris Financing, Inc., and any successor thereto.

“Borrower” means EOG Resources, Inc., a Delaware corporation, and any successor
thereto pursuant to Section 5.2(e).

“Borrowing” means a borrowing hereunder consisting of Advances of the same Type
made on the same day by the Banks pursuant hereto and, in the case of Eurodollar
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.2(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.7, 2.8(c)
and 2.12 on the last day of an Interest Period for a Borrowing comprised of
Eurodollar Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of Eurodollar Advances (with the result that each Bank’s
Advance as a part of each such multiple Borrowing is proportionately the same as
its Advance as a part of such divided Borrowing) or combined with all or a
ratable portion of the Base Rate Advances or all or a ratable portion of one or
more other Borrowings, the Interest Period for which also ends on such day, to
form a new Borrowing comprised of Eurodollar Advances, such division or
combination to be made by notice from the Borrower given to the Administrative
Agent not later than 12:00 Noon on the third Business Day prior to the proposed
division or combination specifying the date of such division or combination
(which shall be a Business Day) and all other relevant information (such as the
Borrowings to be divided or combined, the respective amounts of the Borrowings
resulting from any such division, the relevant Interest Periods, the

 

3



--------------------------------------------------------------------------------

amount of the Base Rate Advances or other Borrowings to be so combined and such
other information as the Administrative Agent may request), but in no event
shall any Borrowing resulting from, or remaining after, any such division or
combination be less than $5,000,000, and in all cases each Bank’s Advance as a
part of each such combined, resultant or remaining Borrowing shall be
proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination and each combined, resultant or remaining
Borrowing shall be in an integral multiple of $1,000,000. Each Borrowing
comprised of a Type of Advance shall be that “Type” of Borrowing.

“Business Day” means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in Houston, Texas, New York,
New York, or the state in which the Payment Office is located, and (b) if the
applicable Business Day relates to any Eurodollar Advances, any day which is a
“Business Day” described in clause (a) and which is also a day for trading by
and between banks in the applicable interbank Eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.9(g), and “Cash
Collateral” shall mean the cash so collateralized.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, set forth at 42 U.S.C.
§§9601 et seq, state and local analogs and all rules and regulations promulgated
thereunder, in each case as now or hereafter in effect.

“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 40% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).

“CI Bank” has the meaning specified in Section 2.20(a).

“CIBC” means Canadian Imperial Bank of Commerce, New York Branch, and any
successor thereto.

“Citibank” means Citibank, N.A., and any successor thereto.

“Closing Date” has the meaning specified in Section 8.16.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder, or any successor U.S.
federal tax code or regulations, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.

“Commitment” means, as to each Bank, its obligation to (a) make Advances to the
Borrower pursuant to Section 2.1, (b) purchase participations in L/C Obligations
pursuant to Section 2.9(c) and (c) make Refunded Swingline Loans and purchase
participations in Swingline Loans pursuant to Section 2.22, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule II (including after any revision thereof
under Section 2.20(e)) or in the Assignment and Assumption pursuant to which
such Bank becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

4



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Increase Effective Date” has the meaning specified in
Section 2.20(b).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Bank or any L/C Issuer by means of
electronic communications pursuant to this Agreement, including through an
Approved Electronic Platform.

“Consenting Bank” has the meaning specified in Section 2.21(b).

“Consolidated” refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means at any date the Consolidated stockholders’ equity
of the Borrower and its Consolidated Subsidiaries.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing, as the case may be, of
another Type pursuant to Section 2.7, Section 2.8(a) or Section 2.11(b).

“Credit Exposure” as applied to each Bank shall mean (a) at any time prior to
the termination of the Commitments, the Pro Rata Share of such Bank of the Total
Committed Amount multiplied by the Total Committed Amount and (b) at any time
after the termination, in whole, of the Commitments, the principal balance of
the outstanding Advances, the Swingline Exposure and participation interest in
L/C Obligations of such Bank.

“Credit Party” means the Administrative Agent, each L/C Issuer, the Swingline
Lenders or any other Bank.

“Debt” of any Person means, at any date, without duplication, (a) obligations
for the repayment of money borrowed which (i) are evidenced by bonds, notes,
debentures, loan agreements, credit agreements or similar instruments or
agreements and (ii) are or should be shown on a balance sheet as debt in
accordance with GAAP, (b) obligations as lessee under leases which, in
accordance with GAAP, are finance leases (and monetary obligations under
so-called synthetic or off-balance sheet leases), (c) all obligations of such
Person to deliver commodities, goods or services, including hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements or other similar arrangements in each
case in the ordinary course of business, (d) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, and (e) guaranties of payment or
collection of any obligations described in clauses (a) through (d) of other
Persons, provided, that clauses (a) through (d) include, in the case of
obligations of the Borrower or any Subsidiary, only such obligations as are or
should be shown as debt, deferred revenues (in the case of clause (d)) or
finance lease liabilities on a Consolidated balance sheet in accordance with
GAAP; provided, further, that none of the following shall constitute Debt:
(A) transfers of accounts receivable pursuant to a receivables purchase facility
considered as a sale under GAAP (and indemnification, recourse or repurchase
obligations thereunder as are reasonable given market standards for transactions
of similar type) and (B) the liability of any Person as a general partner of a
partnership for Debt of such partnership, if the partnership is not a Subsidiary
of such Person.

 

5



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, with the giving of notice,
lapse of time or otherwise, would constitute an Event of Default.

“Defaulting Bank” means (i) any Bank that has (a) failed to fund any portion of
its Advances or participations in Letters of Credit or Swingline Loans, as
applicable (and for purposes of this definition, each such funding obligation,
as the context shall require, a “funding obligation”), within three (3) Business
Days following the date required to be funded by it hereunder, (b) notified the
Borrower and the Administrative Agent in writing that it does not intend to or
is unable to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to or is
unable to comply with its funding obligations under this Agreement, (c) failed,
within three Business Days after request by the Administrative Agent or the
Borrower, to confirm, in writing, (1) that it will comply with the terms of this
Agreement relating to its prospective funding obligations hereunder, unless the
subject of a good-faith dispute, and (2) that it is financially able and capable
to meet such funding obligations timely and fully, without regard to the
existence of any good faith dispute, (d) otherwise failed to pay over to the
Administrative Agent or any other Bank, as the case may be, any other amount
required to be paid by it hereunder within three Business Days following the
date when due, unless the subject of a good-faith dispute or (e) become, or
whose Parent has become, the subject of a Bankruptcy Event or a Bail-In Action
and (ii) the Administrative Agent, if it is or becomes a Defaulting Bank
pursuant to any sub-clause of the preceding clause (i), whether by virtue of
being a Bank or, if not a Bank, by virtue of the application to it (or, in
respect to sub-clause (e) above, its Parent) of the circumstances or events
described therein.

“Dollar”, “dollar” or “$” mean lawful money of the United States.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” under its name on Schedule II or
in the Assignment and Assumption or other document pursuant to which it became a
party hereto as contemplated by Section 2.18, Section 2.19 or Section 8.6, or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

6



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning specified in Section 8.6(g).

“Environment” has the meaning specified in 42 U.S.C. §9601(8).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Protection Statute, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Protection Statute” means any law, statute, ordinance, rule,
regulation, order, decision, decree, judgment, permit, license, authorization or
agreement (all as amended from time to time) arising from, in connection with,
or relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by any government or agency or other authority of or in the
United States (whether local, state, or federal) or any foreign country or
subdivision thereof, including without limitation, CERCLA, RCRA and other laws,
statutes, ordinances, rules and regulations relating to the disposal, removal,
remediation, production, storing, refining, handling, transferring, processing,
recycling or transporting of or exposure to any material or substance, wherever
located, and any rule, regulation or decision issued or promulgated in
connection with such laws, statutes, ordinances, rules or regulations by any
government, agency or other authority of or in the United States (whether local,
state or federal) or of any foreign country or subdivision thereof, in each case
as now or hereafter in effect.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Advance” means an Advance which bears interest as provided in
Section 2.5(b).

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Advances.

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” under its name on Schedule II
or in the Assignment and Assumption or other document pursuant to which it
became a party hereto as contemplated by Section 2.18, Section 2.19 or
Section 8.6, or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the Screen Rate for such Interest Period determined as of approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period.

 

7



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.1.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing 2015 Credit Agreement” means that certain Revolving Credit Agreement,
dated as of July 21, 2015, among the Borrower and JPMorgan Chase Bank, N.A., as
administrative agent, and the agents and the banks party thereto from time to
time, including, for the avoidance of doubt, each appendix thereto together with
all loan documentation relating thereto.

“Extension Effective Date” has the meaning specified in Section 2.21(b).

“FATCA” means the Foreign Account Tax Compliance Act as set forth in Sections
1471 through 1474 of the Code as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement, treaty or convention entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement,
treaty or convention entered into in connection with the implementation of such
Sections of the Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States, or any federal agency or authority of the United
States from time to time succeeding to its function.

“Foreign Bank” has the meaning specified in Section 8.18(a).

“GAAP” means accounting principles generally accepted in the United States
consistent with those applied in the preparation of the audited consolidated
financial statements referred to in Section 4.1(d).

“Hazardous Materials” means (a) any substance or material identified as a
hazardous substance pursuant to CERCLA; (b) any substance or material regulated
as a hazardous or solid waste pursuant to RCRA; (c) any other material or
substance regulated under any Environmental Protection Statute; and (d) all
pollutants, contaminants, toxic substances, radioactive materials, refined
products, natural gas liquids, crude oil, petroleum and petroleum products,
polychlorinated biphenyls and asbestos.

“Highest Lawful Rate” means, on any day and with respect to each Bank, as the
case may be, the maximum non-usurious rate of interest that with respect to the
Borrower, such Bank is permitted under Federal, New York or other applicable law
to contract for, charge, receive, take or reserve for with respect to
obligations of the Borrower hereunder, stated as a rate per annum. All
determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Bank, as the case may be, as appropriate to assure that the Loan Documents
are not construed to obligate any Person to pay interest to any Bank, as the
case may be, at a rate in excess of the Highest Lawful Rate applicable to it.

 

8



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.9(c)(i).

“IBA” has the meaning specified in Section 1.6.

“ICC” has the meaning specified in Section 2.9(h).

“Impacted Interest Period” has the meaning specified in the definition of
“Screen Rate.”

“Indemnified Liabilities” has the meaning specified in Section 8.4(c).

“Indemnitees” has the meaning specified in Section 8.4(c).

“Indenture” means that certain Indenture dated as of September 1, 1991 between
the Borrower, as issuer, and The Bank of New York Mellon Trust Company, N.A. (as
successor in interest to JPMorgan (formerly, Texas Commerce Bank National
Association)), as Trustee, without giving effect to any amendment, modification
or discharge thereof.

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

“Interest Period” means, with respect to each Eurodollar Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into (or a division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below except that any
Interest Period for Eurodollar Advances which commences on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month. The duration of each such Interest Period shall be one, two, three or six
months, in each case as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Advance, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day; and

(c) no Interest Period may end after the Termination Date.

 

9



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which the Screen Rate is available) that is shorter than the
Impacted Interest Period; and (b) the Screen Rate for the shortest period (for
which the Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“ISP” has the meaning specified in Section 2.9(h).

“Issuer Document” means with respect to any Letter of Credit, each of the Letter
of Credit Application entered into by the Borrower, and each other document,
agreement and instrument entered into by the L/C Issuer and the Borrower (or any
one or more Subsidiaries) or executed by the Borrower or any one or more
Subsidiaries in favor of the L/C Issuer and relating to such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
any successor thereto.

“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any Unreimbursed Amount in accordance with its Pro Rata Share
pursuant to Section 2.9(c)(iii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, the renewal or increase of the
amount thereof, or the amendment or other modification thereof.

“L/C Fee Rate” means at any time with respect to any Letter of Credit issued
hereunder, a percentage per annum equal to the Applicable Margin then in effect.

“L/C Issuer” means any of JPMorgan, Citibank, BMO, BB&T, CIBC, Scotia and Wells
Fargo in its capacity as an issuer of Letters of Credit hereunder, any other
Bank that may become a Letter of Credit issuer as mutually agreed to by the
Borrower, such Bank and the Administrative Agent, or any successor issuer of
Letters of Credit hereunder (each, in such capacity, if at the relevant time of
determination such Bank is obligated to issue Letters of Credit); provided that
no L/C Issuer will be required to issue Letters of Credit in an aggregate
principal amount in excess of such L/C Issuer’s Letter of Credit Commitment.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus (without
duplication) the aggregate of all Unreimbursed Amounts, including all L/C
Advances. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.9(m). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit” means any letter of credit issued hereunder by an L/C Issuer,
as the same may be amended, extended, renewed or otherwise modified from time to
time. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer, with such amendments thereto as the Borrower may reasonably
request and acceptable to an L/C Issuer to avoid any conflict between it and
this Agreement.

 

10



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, as to each L/C Issuer, its obligation to
issue Letters of Credit pursuant to this Agreement, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such L/C Issuer’s name on Schedule II (or such greater amount as may be agreed
to by such L/C Issuer) or in the Assignment and Assumption pursuant to which
such L/C Issuer becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Loan Document” means this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit, each Notice of Borrowing and each other
document or instrument executed and delivered by the Borrower in connection with
this Agreement.

“Majority Banks” means, subject to Section 2.19(b) and at any relevant time of
determination, all Banks in the aggregate having in the aggregate more than 50%
of the Total Committed Amount, or, if the Total Committed Amount has been
terminated pursuant to Section 6.1, Banks in the aggregate holding in the
aggregate more than 50% of the Total Outstanding Amount.

“Margin Regulations” means Regulation T, Regulation U and Regulation X.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and more than one employer other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“New Funds Amount” has the meaning specified in Section 2.20(d).

“Note” means, to the extent requested by any Bank, a promissory note of the
Borrower payable to such Bank, in substantially the form of Exhibit A,
evidencing the aggregate indebtedness of the Borrower to such Bank resulting
from the Advances owed to such Bank.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Commitment Increase” has the meaning specified in Section 2.20(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 A.M. on such day received by the
Administrative Agent from a federal funds broker of recognized standing
reasonably selected by it; provided, further, that if any of the aforesaid rates
as so determined shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.14(c).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Bank or the Administrative Agent, as the
case may be, any Person as to which such Bank or the Administrative Agent is,
directly or indirectly, a subsidiary.

“Patriot Act” has the meaning assigned to it in Section 8.20.

“Payment Office” means the office of the Administrative Agent located at 270
Park Avenue, New York, New York 10017 or such other office as the Administrative
Agent may designate after the Closing Date by written notice to the other
parties hereto.

“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Borrower or any ERISA Affiliate and covered by Title IV of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prescribed Forms” means such duly executed form(s) or statement(s), including
the forms described in Sections 8.18(a) and (b), and in such number of copies,
which may, from time to time, be prescribed by law and which, pursuant to
applicable provisions of (a) an income tax treaty between the United States and
the country of residence of the Bank providing the form(s) or statement(s), (b)
the Code, or (c) any applicable rule or regulation under the Code or the tax law
of the applicable jurisdiction, permit the Borrower to make payments hereunder
for the account of such Bank free of deduction or withholding of income or
similar taxes (except for any deduction or withholding of income or similar
taxes as a result of any change in or in the interpretation of any such treaty,
the Code or any such rule or regulation, or as otherwise provided in
Section 2.14).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined in good faith by
the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined in good faith by the Administrative Agent). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

12



--------------------------------------------------------------------------------

“Principal Subsidiary” means any Subsidiary having total assets in excess of
$400,000,000, excluding (i) intercompany loans and advances to and from the
Borrower and its Subsidiaries, (ii) investments in Subsidiaries of such
Subsidiary, and (iii) equity interests in Subsidiaries of such Subsidiary. For
purposes of this definition, total assets shall be determined based on the most
recent quarterly or annual financial statements available prior to such
determination. As of the Closing Date, EOG Resources Marketing LLC and EOG
Resources Trinidad Limited are Principal Subsidiaries.

“Pro Rata Share” means, with respect to each Bank:

(a) at any time the Commitments remain outstanding, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Bank at such time and the denominator of
which is the amount of the Total Committed Amount; and

(b) upon the termination, in whole, of the Commitments pursuant to the terms of
this Agreement, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is:

the sum of

(i) the outstanding Advances of such Bank plus

(ii) an amount equal to (A) (1) the outstanding Advances of such Bank, divided
by (2) the aggregate outstanding Advances of all Banks, times (B) the sum of
(1) all outstanding L/C Obligations plus (2) the outstanding Swingline Loans,
and

the denominator of which is the Total Outstanding Amount.

The initial Pro Rata Share of each Bank is set forth opposite the name of such
Bank on Schedule II or in the Assignment and Assumption pursuant to which such
Bank becomes a party hereto, as applicable.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rating Level” means the applicable category of rating level contained in
Schedule I which is based on the rating of the Borrower’s senior unsecured
long-term debt as classified by Moody’s or Standard & Poor’s, or both of them,
if applicable.

“RCRA” means the Resource Conservation Act of 1976, as amended from time to
time, set forth at 42 U.S.C. §§ 6901 et seq, state and local analogs and all
rules and regulations promulgated thereunder, in each case as now or hereafter
in effect.

“Reducing Percentage Bank” has the meaning specified in Section 2.20(d).

“Reduction Amount” has the meaning specified in Section 2.20(d).

“Refunded Swingline Loans” has the meaning specified in Section 2.23(b).

“Register” has the meaning specified in Section 8.6(c).

 

13



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Responsible Officer” of a Person means such Person’s chief executive officer,
president, chief operating officer, chief financial officer, vice
president-finance, treasurer or assistant treasurer. Unless otherwise specified,
all references herein to a “Responsible Officer” shall refer to a Responsible
Officer of the Borrower.

“Sanctioned Country” means, at any time, a country, region or territory which is
at such time itself the subject of any comprehensive Sanctions, in each case
that broadly restrict trade and investment with such country, region or
territory (at the time of this Agreement, Crimea, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” means, at any time, (a) any Person that is designated as
being the subject of a Sanction in a list published by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state or Her Majesty’s Treasury, (b) any Person that the Borrower knows is
operating, organized or resident in a Sanctioned Country or (c) any Person that
the Borrower knows is owned 50 percent or more by any such Person or Persons.

“Sanctions” means, at any time, all economic sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
Government (including, without limitation, those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State) or (b) if applicable, the United Nations Security Council,
the European Union, any EU member state or Her Majesty’s Treasury.

“Scheduled Maturity Date” means the later to occur of (i) June 27, 2024, and
(ii) as to any Bank that has extended its Commitment pursuant to Section 2.21,
the latest date to which the Commitments have been extended pursuant to
Section 2.21.

“Scotia” means The Bank of Nova Scotia, Houston Branch, and any successor
thereto.

“Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
Screen Rate as so determined would be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available for any such Interest Period (an “Impacted
Interest Period”), then the applicable Eurodollar Rate shall be the Interpolated
Rate.

“Standard & Poor’s” and “S&P” each means S&P Global Ratings, a division of S&P
Global Inc., or any successor to the rating agency business thereof.

 

14



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Advances shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means any corporation, partnership, joint venture or other entity
(a) of which more than 50% of the outstanding capital stock or other equity
interests having ordinary voting power (irrespective of whether or not at the
time capital stock or other equity interest of any other class or classes of
such corporation, partnership, joint venture or other entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by the Borrower and (b) which is a Consolidated Subsidiary in
accordance with GAAP; provided, that the definition of “Subsidiary” in Exhibit D
shall apply in Section 5.2(a) only.

“Successor Agent” has the meaning specified in Section 7.9.

“Swingline Commitment” means the obligation of the Swingline Lender to make its
Swingline Loans pursuant to Section 2.22 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite the Swingline
Lender’s name on Schedule IV.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be its Pro Rata Share of all Swingline Loans outstanding at such
time.

“Swingline Lender” means each of JPMorgan and Citibank, in its capacity as a
lender of Swingline Loans.

“Swingline Loans” has the meaning specified in Section 2.22(a).

“Swingline Participation Amount” has the meaning specified in Section 2.23(c).

“Swingline Rate” means, for any day, a variable per annum rate equal to (a) the
“ASK” rate for over-night Federal funds as published by Reuters on the date the
Borrower requests a Swingline Loan hereunder and on each day thereafter that
such Swingline Loan is outstanding; provided, however, if such rate is not
available at such time for any reason, then the “Swingline Rate” shall be, for
any day, the rate per annum reasonably determined by the applicable Swingline
Lender to be the rate at which deposits in Dollars in same day funds in the
approximate amount of the Swingline Loan by such Swingline Lender would be
offered for overnight borrowings by such Swingline Lender’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 A.M. (London time) on the date the Borrower requests a
Swingline Loan hereunder and on each day thereafter that such Swingline Loan is
outstanding; provided that in conjunction with each of the preceding
determinations, upon request of the Borrower, the Borrower is provided a written
description of the applicable Swingline Rate and the sources used to determine
such rate; plus (b) the then applicable Applicable Margin for Eurodollar
Advances. The Administrative Agent’s internal records of applicable interest
rates shall be determinative in the absence of manifest error.

 

15



--------------------------------------------------------------------------------

“Syndication Agent” means Citibank, N.A.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means, the earlier of (i) the Scheduled Maturity Date and
(ii) the date of termination in whole of the Total Committed Amount pursuant to
Section 2.16 or Section 6.1.

“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or (f) the existence with respect to any Plan of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA), or (g) the failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of Section 430 of the Code or Section 302 of
ERISA) applicable to such Plan, whether or not waived.

“Total Capitalization” means, at any time, the sum (without duplication) of
(a) Total Debt plus (b) Consolidated Net Worth less any amount thereof
attributable to “minority interests” (as defined below). For the purpose of this
definition, “minority interests” means any investment or interest of the
Borrower in any corporation, partnership or other entity to the extent that the
total amount thereof owned by the Borrower (directly or indirectly) constitutes
50% or less of all outstanding interests or investments in such corporation,
partnership or entity.

“Total Committed Amount” means, at any time, the aggregate amount of the
Commitments at such time.

“Total Debt” means, at any time, all Consolidated Debt of the Borrower and its
Consolidated Subsidiaries.

“Total Outstanding Amount” means, at any time, the sum of (a) the outstanding
Advances, (b) the outstanding L/C Obligations and (c) the outstanding Swingline
Loans.

“Type” has the meaning specified in the definition of the term “Advance”.

“Unreimbursed Amount” has the meaning set forth in Section 2.9(c)(i).

“Wells Fargo” means Wells Fargo Bank, National Association, and any successor
thereto.

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

16



--------------------------------------------------------------------------------

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”. Unless otherwise indicated, all references to a particular time are
references to Central time.

Section 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance for
the financial covenant shall be based on, GAAP; provided, however, the financial
statements and reports required pursuant to Section 5.1(a)(i) and (xi) shall be
prepared in accordance with generally accepted accounting principles in effect
at the time of application thereof except to the extent stated therein. GAAP
will be deemed for all purposes hereof, including calculation of Debt, to treat
leases that would have been classified as operating leases in accordance with
GAAP as in effect on December 31, 2017, in a manner consistent with the
treatment of such leases under GAAP as in effect on December 31, 2017,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

Section 1.4 Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, in each case as then amended,
revised or otherwise modified and then in effect, unless otherwise specified.
The term “including” shall mean “including, without limitation,” and the term
“or” is not exclusive. The term “United States” when used in any Loan Document
shall refer to and mean the United States of America.

Section 1.5 Ratings. A rating, whether public or private, by Standard & Poor’s
or Moody’s shall be deemed to be in effect on the date of announcement or
publication by Standard & Poor’s or Moody’s, as the case may be, of such rating
or, in the absence of such announcement or publication, on the effective date of
such rating and will remain in effect until the date when any change in such
rating is deemed to be in effect. In the event any of the rating categories used
by Moody’s or Standard & Poor’s is revised or designated differently (such as by
changing letter designations to different letter designations or to numerical
designations), the references herein to such rating shall be changed to the
revised or redesignated rating for which the standards are closest to, but not
lower than, the standards at the date hereof for the rating which has been
revised or redesignated. Long-term debt supported by a letter of credit,
guaranty, insurance or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt.

Section 1.6 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Advances is determined by reference to the Eurodollar Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Advances. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.7(f) of this Agreement,
such Section 2.7(f) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.7, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Advances is based. However, the Administrative Agent
does not warrant or

 

17



--------------------------------------------------------------------------------

accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurodollar Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.7(f), will be
similar to, or produce the same value or economic equivalence of, the Eurodollar
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

Section 1.7 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

ARTICLE II

AMOUNT AND TERMS OF THE ADVANCES

Section 2.1 The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances as part of a
Borrowing to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an aggregate amount
not to exceed at any time outstanding, such Bank’s Commitment minus the sum of
(a) such Bank’s Pro Rata Share of outstanding L/C Obligations plus (b) such
Bank’s Pro Rata Share of outstanding Swingline Loans. Each Borrowing (other than
a Borrowing or deemed Borrowing under Section 2.9(c)(ii) to reimburse an L/C
Issuer for any Unreimbursed Amount) shall be in an aggregate amount not less
than $5,000,000, shall be in an integral multiple of $1,000,000 and shall, when
made, consist of Advances of the same Type having (in the case of a Borrowing
comprised of Eurodollar Advances) the same Interest Period, made on the same day
by the Banks ratably according to their respective Commitments (excluding, with
respect to any Borrowing or deemed Borrowing under Section 2.9(c)(ii), the Pro
Rata Share of any Defaulting Bank). Within the limits of each Bank’s Commitment,
the Borrower may borrow, prepay pursuant to Section 2.10 and reborrow under this
Section 2.1. Subject to the terms and conditions hereof, more than one Borrowing
may be made on a Business Day (including, for example, a Borrowing comprised of
Eurodollar Advances having one Interest Period and another Borrowing comprised
of Eurodollar Advances having a different Interest Period).

Section 2.2 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 12:00 Noon (i) in the case of a proposed Borrowing
comprised of Eurodollar Advances, at least three Business Days prior to the date
of the proposed Borrowing, and (ii) in the case of a proposed Borrowing
comprised of Base Rate Advances, on the day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telephone, confirmed immediately in writing, in substantially the form of
Exhibit B, duly signed by a Responsible Officer, specifying therein the
requested (A) date of such Borrowing, (B) Type of Advances comprising such
Borrowing, (C) aggregate amount of such Borrowing, and (D) in the case of a
Borrowing comprised of Eurodollar Advances, initial Interest Period for each
such Advance, provided that the Borrower may not specify Eurodollar Advances for
any Borrowing if, after giving effect to such Borrowing, Eurodollar Advances
having more than twenty (20) different Interest Periods shall be outstanding. In
the case of a proposed Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each Bank and the Borrower of the
applicable interest rate under Section 2.5(b). Each Bank shall, before 12:00
Noon (2:00 P.M. in the case of a Borrowing comprised of Base Rate Advances) on
the date of such Borrowing, make available for the

 

18



--------------------------------------------------------------------------------

account of its Applicable Lending Office to the Administrative Agent at its
Payment Office, in same day funds, such Bank’s ratable portion of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Advances, the Borrower shall, subject to
Section 8.8, indemnify each Bank against any loss, cost or expense incurred by
such Bank as a result of any failure to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III or to make the Borrowing specified in such Notice of
Borrowing on the date specified, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the time it is required to make available its ratable portion of any
Borrowing that such Bank will not make available to the Administrative Agent
such Bank’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Bank has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Bank shall not have so made such ratable portion available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Bank, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by the Borrower for such period. Any
payment by the Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(d) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.

Section 2.3 Fees.

(a) Facility Fee. Subject to Section 8.8, the Borrower agrees to pay without
duplication to each Bank a facility fee on the average daily amount of such
Bank’s Commitment, whether or not used, from the Closing Date until the
Termination Date. The facility fee is due on the last Business Day of each
March, June, September and December during the term of such Bank’s Commitment,
commencing June 30, 2019, and on the date such Bank’s Commitment is terminated.
The rate per annum of the facility fee for each calendar quarter shall be
determined as provided in Schedule I based on the Rating Level in effect on the
first day of such quarter.

 

19



--------------------------------------------------------------------------------

(b) Administrative Agent’s Fee. Subject to Section 8.8, the Borrower shall pay
to the Administrative Agent such fees as may be separately agreed to in writing
by it and the Administrative Agent.

Section 2.4 Repayment. The Borrower shall repay the unpaid principal amount of
each Advance owed to each Bank on the Termination Date.

Section 2.5 Interest. Subject to Section 8.8, the Borrower shall pay interest on
the unpaid principal amount of each Advance owed to each Bank from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(a) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate plus
the Applicable Margin in effect from time to time, due quarterly on the last
Business Day of each March, June, September and December, commencing June 30,
2019, during such periods and on the date such Base Rate Advance shall be
Converted (in whole or in part), changed (in whole or in part) as a result of
any division or combination of any Borrowing, or paid in full; provided that any
such Advance not paid when due shall bear interest on the principal amount
thereof from time to time outstanding, payable upon demand, until paid in full
at a rate per annum equal at all such times to 2% above the Base Rate in effect
from time to time.

(b) Eurodollar Advances. During such periods as such Advance is a Eurodollar
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the Eurodollar Rate for such Interest Period for such
Advance plus the Applicable Margin per annum for such Interest Period, due on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on the day which occurs during such Interest Period
three months from the first day of such Interest Period (each Eurodollar Advance
to bear interest from and including the first day of the Interest Period for
such Advance to (but not including) the last day of such Interest Period);
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to the greater of
(x) 2% above the Base Rate in effect from time to time and (y) 2% above the rate
per annum required to be paid on such Advance immediately prior to the date on
which such Event of Default occurred.

(c) Other Obligations. If any amount payable by the Borrower (other than any
Advance) under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount from time to time outstanding shall thereafter bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full, at a fluctuating interest rate per annum at all
such times equal to 2% above the Base Rate in effect from time to time.

Section 2.6 Additional Interest on Eurodollar Advances. If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining Eurodollar Advances, the
Borrower shall, subject to Section 8.8, from time to time, within 20 Business
Days following its receipt of the certificate hereinbelow referenced (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Bank additional amounts, as additional interest
hereunder, sufficient to compensate such Bank for such increased cost. A
certificate in reasonable detail as to the basis for and the amount of such
increased cost, and certifying that such costs are generally being charged by it
to other similarly situated borrowers under similar credit facilities shall be
submitted to the Borrower and the Administrative Agent by such Bank, shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, no Bank shall be permitted to recover increased costs incurred or
accrued pursuant to this Section 2.6 more than 180 days prior to the date it
sends such certificate to the Borrower; provided further that, if any such
requirement (or change in requirement) giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

20



--------------------------------------------------------------------------------

Section 2.7 Interest Rate Determination and Protection. (a) If, prior to the
commencement of any selected Interest Period for a Eurodollar Advance, the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable (including
because the Screen Rate is not then available or published on a current basis),
for such Interest Period:

(i) the Administrative Agent shall forthwith notify the Borrower and the Banks
that the interest rate cannot be determined for such Interest Period,

(ii) each such Advance for which such Interest Period was selected will, on the
last day of the then existing Interest Period therefor, either (A) Convert into
a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance) or (B) continue as one or more Eurodollar
Advances of Interest Periods not affected by such notice of the Majority Banks,
as selected by the Borrower, and

(iii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in,
Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist.

(b) If, with respect to any Eurodollar Advances, the Majority Banks notify the
Administrative Agent that the applicable interest rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Banks of
making, funding or maintaining their respective portions of such Eurodollar
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Banks, whereupon:

(i) each such Advance will, on the last day of the then existing Interest Period
therefor, either (A) Convert into a Base Rate Advance (or, if such Advance is
then a Base Rate Advance, will continue as a Base Rate Advance) or (B) continue
as one or more Eurodollar Advances of Interest Periods not affected by such
notice of the Majority Banks, as selected by the Borrower, and

(ii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in,
Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1 or fails to give a timely Notice
of Conversion with respect to any Eurodollar Advances in accordance with the
provisions contained in Section 2.8(a), the Administrative Agent will forthwith
so notify the Borrower and the Banks and such Advances will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

 

21



--------------------------------------------------------------------------------

(d) If the aggregate unpaid principal amount of Advances comprising any
Eurodollar Borrowing shall be reduced, by payment or prepayment or otherwise, to
less than $5,000,000, such Advances shall automatically Convert, on the last day
of the then existing Interest Period for such Advances, into Base Rate Advances,
unless the Borrower has elected to continue such Advances as Eurodollar Advances
by selecting a new Interest Period therefor in accordance with the provisions
hereof commencing on such day and the sum of the outstanding principal amount of
such Advances plus the outstanding principal amount of each other Borrowing that
is being Converted into, or continued as, a Eurodollar Borrowing on such day
with the same Interest Period as such Advances is at least $5,000,000.

(e) Any Bank may, if it so elects, fulfill its Commitment as to any Eurodollar
Advance by causing a branch, foreign or otherwise, or Affiliate of such Bank to
make such Advance and may transfer and carry such Advance at, to or for the
account of any branch office or Affiliate of such Bank; provided that in such
event, for the purposes of this Agreement, such Advance shall be deemed to have
been made by such Bank and the obligation of the Borrower to repay such Advance
shall nevertheless be to such Bank and shall be deemed to be held by such Bank,
to the extent of such Advance, for the account of such branch or Affiliate;
provided further that for U.S. federal income tax purposes if such branch or
Affiliate is the beneficial owner of such interest, or if such Bank is regarded
as acting as an intermediary for such branch or Affiliate, then such Bank, or
such branch or Affiliate, shall provide to the Borrower and the Administrative
Agent the required forms and documentation as set forth in Section 8.18(a)(i) or
(ii), as appropriate.

(f) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a) have not arisen but either
(w) the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a governmental authority, central bank or comparable agency having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall promptly and in good faith endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 8.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a form of such amendment is
provided to the Banks (which proposed amendment the Administrative Agent shall
deliver to the Banks promptly following the alternate rate of interest
determined by the Administrative Agent and the Borrower), a written notice from
the Majority Banks stating that such Majority Banks object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (f) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.7(f),
only to the extent the Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Notice of Conversion or
other notice that requests the Conversion of any Advance to, or continuation of
any Advance as, a Eurodollar Advance shall be ineffective and (y) if any Notice
of Borrowing requests a Eurodollar Advance, such Advance shall be made as a Base
Rate Advance.

 

22



--------------------------------------------------------------------------------

Section 2.8 Voluntary Conversion of Borrowings; Continuation of Eurodollar
Borrowings. (a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 Noon (i) in the case of a proposed
Conversion into a Eurodollar Borrowing, on the third Business Day prior to the
date of the proposed Conversion, and (ii) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion, and subject
to the limitations in Section 2.2(a) as to the number of permitted Interest
Periods and subject to the provisions of Sections 2.7, 2.8(c) and 2.12, Convert
all or any portion of a Borrowing of one Type into a Borrowing of another Type;
provided, however, that any Conversion of any Eurodollar Borrowing shall be made
on, and only on, the last day of an Interest Period for such Eurodollar
Borrowing. Each such notice of a Conversion (a “Notice of Conversion”) shall be
by telephone, confirmed immediately in writing, in substantially the form of
Exhibit C, duly signed by a Responsible Officer, and shall, within the
restrictions specified above, specify (x) the date of such Conversion, (y) the
Borrowing (or identified portion thereof) to be Converted and the Type into
which it is to be Converted, and (z) if such Conversion is into a Eurodollar
Borrowing, the duration of the Interest Period for each Advance comprising such
Borrowing.

(b) The Borrower may continue all or any portion of any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period that complies with the
requirements set forth in the definition herein of “Interest Period,” by giving
notice of such Interest Period as set forth in such definition, subject to the
limitations in Section 2.2(a) as to the number of permitted Interest Periods and
subject to the provisions of Sections 2.7, 2.8(c) and 2.12.

(c) All Borrowings, Conversions and continuations under this Agreement shall be
effected in a manner that (i) treats all Banks ratably (including, for example,
effecting Conversions of any portion of a Borrowing in a manner that results in
each Bank retaining its same ratable percentage of both the Converted portion
and the remaining portion not Converted), and (ii) results in each Borrowing
(including, in the case of any Conversion of a portion of a Borrowing, both the
Converted portion and the remaining portion not Converted) being in an amount
not less than $5,000,000 and in an integral multiple of $1,000,000. Upon
Conversion of any Borrowing, or portion thereof, into a particular Type, all
Advances comprising such Borrowing or portion thereof, as the case may be, will
be deemed Converted into Advances of such Type.

Section 2.9 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Banks set forth in this
Section 2.9, (1) from time to time on any Business Day prior to the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower and its Subsidiaries for any general corporate purpose of the Borrower
and its Subsidiaries, and to amend or renew Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drafts under
the Letters of Credit; and (B) the Banks severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries;
provided that (i) no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit if the aggregate amount of
Letters of Credit issued by it and its Affiliates would exceed such L/C Issuer’s
Letter of Credit Commitment (or such greater amount as may be agreed to by such
L/C Issuer), and (ii) no L/C Issuer shall be obligated to issue Letters of
Credit and no Bank shall be obligated to participate in any Letter of Credit if
as of the date of such L/C Credit Extension the Total Outstanding Amount would
exceed the Total Committed Amount. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

23



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer
from issuing such Letter of Credit, or any law, rule, regulation or order
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any governmental body, agency or official with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such L/C Issuer in
good faith deems material to it;

(B) subject to Section 2.9(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Majority Banks have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Banks have approved such expiry
date;

(D) the issuance of such Letter of Credit would violate one or more reasonable
and customary commercial banking policies of such L/C Issuer generally
applicable to the issuance of letters of credit and applied by such L/C Issuer
to other similarly situated borrowers under similar credit facilities;

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit; or

(F) it is not then required to issue a Letter of Credit pursuant to
Section 2.19(e).

(iii) No L/C Issuer shall be under any obligation to amend, extend, renew or
otherwise modify any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended, extended,
renewed or modified form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment, extension, renewal or
other modification to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the relevant L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 12:00 Noon at least two Business Days (or
such later date and time as requested by the Borrower and as the relevant L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and

 

24



--------------------------------------------------------------------------------

address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the relevant L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the relevant
L/C Issuer may require.

(ii) Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the relevant L/C Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the relevant L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Bank’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the relevant L/C Issuer to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Banks shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time prior to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.9(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is 15 days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Majority Banks
have elected not to permit such renewal or (2) from the Administrative Agent or
the Borrower that one or more of the applicable conditions specified in
Section 3.2 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any L/C Issuer under any Letter of Credit
(each such date, an “Honor Date”), the relevant L/C Issuer shall notify the
Borrower and the Administrative Agent of such payment. If the relevant L/C
Issuer shall give such notice prior to 9:00 A.M. on the Honor Date, the Borrower
shall reimburse the relevant L/C Issuer by 11:00 A.M. on the Honor Date through
the Administrative Agent in an amount equal to the amount of such drawing, or,
if such notice has not been received by the Borrower prior to such time on the
Honor Date, then not later than 11:00 A.M. on the Business Day immediately
following the day that the Borrower receives such notice. If the Borrower fails
to reimburse the relevant L/C Issuer when due, the Administrative Agent shall
promptly notify each Bank

 

25



--------------------------------------------------------------------------------

of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Bank’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Advances
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Advances, but otherwise subject to Section 2.1 and
subject to compliance with the conditions set forth in Section 3.2 (other than
(i) the delivery of a Notice of Borrowing and (ii) the absence of an event that
would constitute an Event of Default but for the requirement of time elapse,
which is based upon the Borrower’s failure to fully and timely reimburse for
such drawing). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.9(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Bank (including the Bank acting as L/C Issuer) shall upon any notice
pursuant to Section 2.9(c)(i) make funds available to the Administrative Agent
for the account of the relevant L/C Issuer at the Payment Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 P.M.
on the Honor Date specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.9(c)(iii), each Bank that so
makes funds available shall be deemed to have made a Base Rate Advance subject
to compliance with the conditions set forth in Section 3.2 (other than (i) the
delivery of a Notice of Borrowing and (ii) the absence of an event that would
constitute an Event of Default but for the requirement of time elapse, which is
based upon the Borrower’s failure to fully and timely reimburse for such
drawing) to the Borrower in such amount and the corresponding Unreimbursed
Amount shall be deemed refinanced. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing or a deemed Borrowing under Section 2.9(c)(i) or (ii) because the
conditions set forth in Section 3.2 and not excused under Section 2.9(c)(i) or
Section 2.9(c)(ii) cannot be satisfied on the Honor Date, then (A) the relevant
L/C Issuer will notify the Borrower of the amount of such Unreimbursed Amount
that has not been refinanced and (B) such Unreimbursed Amount that is not so
refinanced shall (1) bear interest on the amount thereof from time to time
outstanding at a rate per annum equal to 2% above the Base Rate in effect from
time to time and (2) shall be due and payable on the 15th day following the
Borrower’s receipt of such notice from such L/C Issuer. In such event, each
Bank’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.9(c)(ii) shall be payment in respect of its
participation in such Unreimbursed Amount and shall constitute an L/C Advance
from such Bank in satisfaction of its participation obligation under this
Section 2.9.

(iv) Until each Bank funds its Advance or L/C Advance pursuant to this
Section 2.9(c) to reimburse the relevant L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Bank’s Pro Rata Share of such
amount shall be solely for the account of the relevant L/C Issuer.

(v) Each Bank’s obligation to reimburse the relevant L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.9(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the relevant L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a reimbursement to an L/C Issuer
shall constitute a Borrowing if the Borrower is unable to satisfy the conditions
set forth in Section 3.2 (other than (i) the delivery of a Notice of Borrowing
and (ii) the absence of an event that would constitute an Event of Default but
for the requirement of time elapse, which is based upon the Borrower’s failure
to fully and timely reimburse for such drawing) and no such making of a
reimbursement shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by the
relevant L/C Issuer under any Letter of Credit, together with interest as
provided in this Section 2.9(c).

 

26



--------------------------------------------------------------------------------

(vi) If any Bank fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Bank pursuant to
the foregoing provisions of this Section 2.9(c) by the time specified in
Section 2.9(c)(ii), the relevant L/C Issuer shall be entitled to recover from
such Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the relevant L/C Issuer
at a rate per annum equal to the NYFRB Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Bank (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Bank such Bank’s L/C Advance in respect of such
payment in accordance with Section 2.9(c), if the Administrative Agent receives
for the account of the relevant L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.9(c)(i) is required to be returned under any of
the circumstances described in Section 8.5(a) (including pursuant to any
settlement entered into by the relevant L/C Issuer in its discretion), each Bank
shall pay to the Administrative Agent for the account of the relevant L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Bank, at a rate per annum equal to the NYFRB Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

27



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by the relevant L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against an L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Bank and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of an L/C Issuer shall be liable to any Bank for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Banks or the Majority Banks, as applicable; (ii) any action taken or omitted
unless a court of competent jurisdiction determines by a final, non-appealable
judgment that the taking or omitting of such action constituted gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of any L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of an L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.9(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, special, punitive, consequential
or exemplary, damages suffered by the Borrower or its Subsidiaries that are
found by a final, non-appealable judgment of a court of competent jurisdiction
to have been caused by an L/C Issuer’s willful misconduct or gross negligence.
In furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an Unreimbursed Amount, or (B) if, as of
the Letter of Credit Expiration Date, any Letter of Credit shall for any reason
remain outstanding and partially or wholly undrawn, and in each case so long as
such Unreimbursed Amount or Letter of Credit remains outstanding, the Borrower
shall immediately

 

28



--------------------------------------------------------------------------------

Cash Collateralize such then outstanding L/C Obligations (in an amount equal to
such outstanding L/C Obligations determined as of the date of such Unreimbursed
Amount or the Letter of Credit Expiration Date, as the case may be). For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Banks, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the relevant L/C Issuer (which documents are
hereby consented to by the Banks). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of any L/C Issuer and the Banks, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing,
which security interest shall be deemed automatically terminated and such
collateral subject to the Borrower’s instruction on return, upon such L/C
Obligations no longer being outstanding. Cash collateral shall be maintained in
a blocked, non-interest bearing deposit account at and subject to the control of
the Administrative Agent.

(ii) In addition, if any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Majority Banks (or, if the maturity of the Advances has been accelerated,
Banks with outstanding L/C Obligations representing greater than 50% of the
total outstanding L/C Obligations) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall immediately Cash Collateralize
the outstanding L/C Obligations in an amount in cash equal to 100% of the
outstanding L/C Obligations as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 6.1(e).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the Borrower, when a Letter of Credit is issued (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance, as the case may be, the “ISP”) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance
(including, if in effect at each relevant time, the ICC decision published by
the Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Bank in accordance with its Pro Rata Share, a Letter of
Credit fee in Dollars for each Letter of Credit equal to the L/C Fee Rate times
the daily maximum amount available to be drawn under such Letter of Credit, it
being agreed that with respect to any Letter of Credit that, by its terms or the
terms of the related Letter of Credit Application or any other document,
agreement or instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time; provided, that with respect to any outstanding Letter
of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic reductions in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the amount
available to be drawn under such Letter of Credit after giving effect to all
such reductions that have theretofore occurred and are in effect at the relevant
time of determination. Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. The L/C Fee Rate for each calendar quarter shall be determined as
provided in Schedule I based on the Rating Level in effect on each applicable
day of such quarter.

 

29



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the relevant L/C Issuer for its own account a
fronting fee in Dollars with respect to each Letter of Credit equal to 0.15% per
annum times the daily maximum amount available to be drawn under such Letter of
Credit, it being agreed that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time; provided, further, that with respect to
any outstanding Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic reductions in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the amount available to be drawn under such Letter of Credit after giving effect
to all such reductions that have theretofore occurred and are in effect at the
relevant time of determination. Such fronting fee shall be computed on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the relevant L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges of the relevant L/C Issuer relating
to letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application or
Issuer Document, the terms hereof shall control.

(l) Outstanding Letters of Credit. On the date hereof, each Letter of Credit
listed on Schedule III shall be deemed to have been issued under this Agreement
by an L/C Issuer, as specified on Schedule III, without payment of any fees
otherwise due upon the issuance of a Letter of Credit, and such L/C Issuer shall
be deemed, without further action by any party hereto, to have sold to each
Bank, and each Bank shall be deemed, without further action by any party hereto,
to have purchased from such L/C Issuer a participation, to the extent of such
Bank’s Pro Rata Share, in such Letters of Credit.

(m) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the amount of such Letter of
Credit available to be drawn thereunder at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time; provided, further, that with respect to any outstanding Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic reductions in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the amount available to be
drawn under such Letter of Credit after giving effect to all such reductions
that have theretofore occurred and are in effect at the relevant time of
determination.

(n) Replacement of an L/C Issuer. An L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Banks of any such replacement of an L/C Issuer. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced L/C Issuer pursuant to Section 2.9(j). From and after
the effective

 

30



--------------------------------------------------------------------------------

date of any such replacement, (x) the successor L/C Issuer shall have all the
rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (y) references herein to the
term “L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuer, as the context
shall require. After the replacement of an L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit or extend or otherwise amend any existing
Letter of Credit.

Section 2.10 Prepayments. The Borrower may (a) in respect of Eurodollar
Advances, upon notice by 12:00 Noon at least three Business Days’ in advance of
the proposed prepayment, and (b) in respect of Base Rate Advances, upon notice
by 12:00 Noon on the day of the proposed prepayment, to the Administrative Agent
(which shall promptly notify each Bank) stating the proposed date and aggregate
principal amount of the prepayment and the Types of Advances to be prepaid, and
in the case of Eurodollar Advances, the specific Borrowing or Borrowings
pursuant to which made, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or
penalty; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000, and provided further, that
if the Borrower prepays any Eurodollar Advance on any day other than the last
day of an Interest Period therefor, the Borrower shall compensate the Banks
pursuant to Section 8.4(b).

Section 2.11 Increased Costs; Capital Adequacy, Liquidity Etc(a) . (a) Subject
to Section 8.8, if, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, in each case after the date of this Agreement, or
(ii) the compliance with any guideline or request from any governmental
authority, central bank or comparable agency (whether or not having the force of
law) in each case made or issued after the date of this Agreement, there shall
be any increase in the cost to any Bank of agreeing to make or making, funding
or maintaining Eurodollar Advances (other than increased costs described in
Section 2.6 or in clause (c) below, Taxes, Other Taxes or Excluded Taxes), the
Borrower shall from time to time, within 20 Business Days following its receipt
of the certificate herein referenced (with a copy of such certificate from the
requesting Bank to the Administrative Agent), pay to the Administrative Agent
for the account of such Bank additional amounts sufficient to compensate such
Bank for such increased cost. A certificate in reasonable detail stating the
basis for and the amount of such increased cost, showing in reasonable detail
the calculation of such additional amounts as shall be required to compensate it
for the increased costs to it as a result of such events and certifying that
such costs are generally being charged by it to other similarly situated
borrowers under similar credit facilities shall be submitted to the Borrower and
the Administrative Agent by such Bank, which certificate shall be conclusive and
binding for all purposes, absent manifest error. Promptly after any Bank becomes
aware of any such introduction, change or proposed compliance, such Bank shall
notify the Borrower thereof. No Bank shall be permitted to recover increased
costs incurred or accrued pursuant to this Section 2.11(a) more than 180 days
prior to the date it sends the certificate to the Borrower which is referred to
in this Section 2.11(a); provided, however, that if any such introduction,
change, interpretation, guideline or request referred to above giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. For the
purposes of this Section 2.11, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Basel III and all rules, regulations, orders, requests,
guidelines or directives promulgated by the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities in connection therewith are deemed to have been
adopted and gone into effect after the date of this Agreement.

 

31



--------------------------------------------------------------------------------

(b) If the Borrower so notifies the Administrative Agent of any increased cost
pursuant to the provisions of Section 2.11(a), the Borrower shall have the right
to Convert all Advances of the Type affected by such increased cost of all Banks
then outstanding into Advances of another Type in accordance with Section 2.8
and, additionally, reimburse such Bank for such increased cost in accordance
with Section 2.11(a).

(c) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule, regulation or treaty regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, in each case after the date
hereof, or compliance by any such Bank (or its lending office) with any request
or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency (except
to the extent such request or directive arises as a result of the individual
creditworthiness of such Bank, in each case made or issued after the date
hereof), has or would have the effect of increasing the amount of capital or
liquidity required or expected to be maintained as a result of its Commitment
hereunder, such Bank shall have the right to give prompt written notice thereof
to the Borrower with a copy to the Administrative Agent, which notice shall show
in reasonable detail the calculation of such additional amounts as shall be
required to compensate it for the increased cost to it as a result of such
increase in capital or liquidity and shall certify that such costs are generally
being charged by it to other similarly situated borrowers under similar credit
facilities, which notice shall be conclusive and binding for all purposes,
absent manifest error, although the failure to give any such notice shall not,
unless such notice fails to set forth the information required above or except
as otherwise expressly provided in Section 2.18(a), release or diminish any of
the Borrower’s obligations to pay additional amounts pursuant to
Section 2.18(a). No Bank shall be permitted to recover increased costs incurred
or accrued pursuant to this Section 2.11(c) more than 180 days prior to the date
it sends the certificate to the Borrower which is referred to in this
Section 2.11(c); provided, however, that if any such adoption or change in any
applicable law, rule, regulation or treaty, or any request or directive, giving
rise to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(d) Each Bank shall use its reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office so as to avoid the imposition of any increased costs under Section 2.6 or
this Section 2.11 or to eliminate the amount of any such increased cost which
may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to it.

Section 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of or
compliance with any law or regulation, in each case after the date hereof, shall
make it unlawful, or any governmental authority, central bank or comparable
agency shall, after the date hereof, assert that it is unlawful, for any Bank or
its Eurodollar Lending Office to perform its respective obligations hereunder to
make Eurodollar Advances or to continue to fund or maintain Eurodollar Advances
hereunder, then, on notice thereof and demand therefor by such Bank to the
Borrower through the Administrative Agent, (a) the obligation of such Bank to
make, or to Convert Advances or Borrowings into, or to make divisions or
combinations of Borrowings resulting in, Eurodollar Advances or Eurodollar
Borrowings shall terminate and (b) if then required by the provisions of such
event, the Borrower shall forthwith Convert all affected Eurodollar Advances of
all Banks then outstanding into Advances of another Type in accordance with
Section 2.8 (other than the requirement that Conversions be made only on the
last day of an Interest Period).

 

32



--------------------------------------------------------------------------------

Section 2.13 Payments and Computations. (a) The Borrower shall make each payment
under any Loan Document not later than 12:00 Noon on the day when due in dollars
to the Administrative Agent at its Payment Office in same day funds without
setoff, deduction or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.6, 2.11, 2.14, 2.17 or 8.4(b)) to the Banks (decreased, as
to any Bank, for any taxes withheld in respect of such Bank as contemplated by
Section 2.14(b)) for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Bank
to such Bank for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.

(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clause (b) of the definition
thereof) shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be, and, subject to Section 8.8, all computations
of interest based on the Eurodollar Rate, the NYFRB Rate or, during such times
as the Base Rate is determined pursuant to clause (c) of the definition thereof,
the Base Rate and all computations of facility fees shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.6
shall be made by a Bank, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Administrative Agent (or, in the case of Section 2.6,
by a Bank) of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall, subject
to Section 8.8, repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the earlier of
(i) the date such Bank repays such amount to the Administrative Agent and
(ii) the date two Business Days after the date such amount is so distributed, at
the NYFRB Rate and thereafter until the date such Bank repays such amount to the
Administrative Agent at the NYFRB Rate plus 2%.

Section 2.14 Taxes. (a) Subject to Section 8.8, any and all payments by the
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.13 with respect to payments made by the Borrower under the Notes, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, (i) taxes imposed on its income, profits or capital,
(ii) franchise taxes imposed on it by the jurisdiction under the laws of which
(or by a jurisdiction under the laws of a political subdivision of which) such
Bank or the Administrative Agent is organized or any political subdivision
thereof and, in the case of each Bank, franchise taxes imposed on it by the
jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision thereof, (iii) branch

 

33



--------------------------------------------------------------------------------

profit taxes imposed by the United States of America or any similar taxes
imposed by any other jurisdiction in which the Borrower is located or described
in the preceding clause (ii), (iv) any withholding taxes imposed by the United
States of America if and to the extent that such taxes shall be in effect and
shall be applicable on the date hereof (or with respect to any entity that
becomes a Bank after the date hereof, on the date such entity becomes a Bank) to
payments to be made to such Bank or the Administrative Agent, (v) any Taxes
attributable to such Bank’s or Agent’s failure to comply with Section 2.14(g)
and (vi) any withholding taxes imposed pursuant to FATCA (all such non-excluded
taxes, levies, imposts, deductions, charges, fees, duties, withholdings and
liabilities being hereinafter referred to as “Taxes”, and all such excluded
taxes, levies, imposts, deductions, charges, fees, duties, withholdings and
liabilities being hereinafter referred to as “Excluded Taxes”). Subject to
Section 8.8, if the Borrower or the Administrative Agent shall be required by
law (as determined in the good faith discretion of the Borrower or the
Administrative Agent, as applicable) to deduct any Taxes from or in respect of
any sum payable hereunder or under any Note to any Bank or the Administrative
Agent, (x) the sum payable by the Borrower shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Bank or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (y) the Borrower or the
Administrative Agent shall make such deductions and (z) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and the Administrative Agent shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States of America from interest, fees or other amounts
payable hereunder for the account of any Bank (without obligation of the payment
by the Borrower of increased amounts to such Bank pursuant to Section 2.14(a))
except there shall be no deduction or withholding of income or other similar
taxes with respect to the Commitments, the Advances and the Letters of Credit,
from such amounts payable to a Bank that has the Prescribed Forms on file with
the Borrower and the Administrative Agent for the applicable year to the extent
deduction or withholding of such taxes is not required as a result of the filing
of such Prescribed Forms, provided that if the Borrower shall so deduct or
withhold any such taxes, it shall provide a statement (in the form required by
applicable law) to the Administrative Agent and such Bank, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Bank or the Administrative Agent may
reasonably request for assisting such Bank or the Administrative Agent to obtain
any allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Bank is subject to tax.

(c) In addition, subject to Section 8.8, the Borrower agrees to pay or reimburse
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(d) The Borrower, to the fullest extent permitted by law, will indemnify each
Bank and the Administrative Agent for the full amount of Taxes or Other Taxes
paid by such Bank or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 45 days
from the date such Bank or the Administrative Agent, as the case may be, makes
written demand therefor from the Borrower and provides the Borrower a reasonably
detailed written explanation of the nature and amount of such claim, together
with copies of all demands and other communications received by such Bank or the
Administrative Agent, as the case may be, from related taxing authorities. No
Bank nor the Administrative Agent shall be

 

34



--------------------------------------------------------------------------------

indemnified for Taxes or Other Taxes (i) incurred or accrued more than 180 days
prior to the date that such Bank or the Administrative Agent notifies the
Borrower thereof or (ii) arising out of a failure by a Bank or the
Administrative Agent to provide the Prescribed Forms or other comparable
document prescribed by any applicable law to the Borrower and the Administrative
Agent; provided, however, that any such adoption, change, change in
interpretation or administration referred to in this Section 2.14 giving rise to
such Taxes or Other Taxes is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) Within 45 days after the date of any payment of Taxes by or at the direction
of the Borrower (or, in the case of clause (i) of this Section 2.14(e), within
10 Business Days after the Borrower has received a receipt from the relevant
taxing authority), the Borrower will furnish to the Administrative Agent, at the
relevant address referred to in Section 8.2, (i) the original or a certified
copy of a receipt evidencing payment thereof if the relevant taxing authority
provides a receipt or (ii) if the relevant taxing authority does not provide a
receipt, other reasonable evidence of payment thereof. Should any Bank or the
Administrative Agent ever receive any refund, credit or deduction from any
taxing authority to which it would not be entitled but for the payment by the
Borrower of Taxes or Other Taxes as required by this Section 2.14 (it being
understood that the decision as to whether or not to claim, and if claimed, as
to the amount of any such refund, credit or deduction shall be made by such
Person in its sole discretion), such Person, as the case may be, thereupon shall
promptly repay to the Borrower an amount with respect to such refund, credit or
deduction equal to any net reduction in taxes actually obtained by such Person,
as the case may be, and determined by it, as the case may be, to be attributable
to such refund, credit or deduction.

(f) Each Bank shall use its reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office, or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any Taxes or Other
Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Bank, such selection or change would be disadvantageous to such Bank.

(g) Each Bank also agrees to deliver to the Borrower and to the Administrative
Agent such forms or documentation, including the Prescribed Forms referred to in
Section 8.18, as may at any time be required in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that, at the relevant time, applicable laws permit
such Bank to do so.

(h) In the case of a Bank that would be subject to withholding tax imposed by
FATCA on payments made on account of any obligation of the Borrower hereunder if
such Bank fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall provide such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from any such payments.

Without prejudice to the survival of any other agreement of the Borrower
hereunder, but subject to the expiration of any applicable statute of
limitations, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes.

 

35



--------------------------------------------------------------------------------

Section 2.15 Sharing of Payments, Etc. If, other than as provided elsewhere
herein, any Bank shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Total Outstanding Amount made by it (other than pursuant to Section 2.6, 2.11,
2.14, 2.17, 2.18 or 8.4(b)) in excess of its ratable share of payments on
account of the Total Outstanding Amount, obtained by all Banks with respect to
the Total Outstanding Amount such Bank receiving a greater proportion of the
payments shall forthwith purchase from the applicable Banks participations in
the Total Outstanding Amount made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Bank, such purchase from each Bank shall be
rescinded and such Bank shall repay to the purchasing Bank the purchase price to
the extent of its ratable share (according to the proportion of (a) the amount
of the participation purchased from such Bank as a result of such excess payment
to (b) the total amount of such excess payment) of such recovery together with
an amount equal to such Bank’s ratable share (according to the proportion of
(i) the amount of such Bank’s required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrower agrees that any Bank so purchasing a participation from another Bank
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were its direct creditor in the
amount of such participation.

Section 2.16 Ratable Reduction or Termination of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Banks; provided that each partial
reduction shall be in the aggregate amount of at least $10,000,000; provided,
further, no such termination or reduction shall reduce the Total Committed
Amount to an amount less than the Total Outstanding Amount. Any reduction or
termination of any Commitment (whether pursuant to this Section 2.16,
Section 2.17 or Section 2.18) shall be irrevocable, provided, further, that,
notwithstanding the foregoing, a notice of termination of the Total Committed
Amount delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of one or more other credit facilities, one or more issuances
of debt securities and/or the satisfaction of one or more other conditions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon and at all times after any Commitment of any
Bank is terminated in whole pursuant to any provision of this Agreement, such
Commitment shall be zero and such Bank shall have no further obligation to make
any Advances or purchase participations in L/C Obligations.

Section 2.17 Non-Ratable Reduction or Termination of Commitments. The Borrower
shall have the right, without the consent of any Bank, but subject to the
approval of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned), to reduce in part or to terminate in whole
the Commitment of one or more Banks non-ratably, provided that (a) on the
effective date of any such reduction or termination (i) there are no amounts
outstanding under any of such Bank’s Notes, (ii) no Event of Default or event
which would constitute an Event of Default but for the requirement that notice
be given or time elapse or both, shall have occurred and be continuing,
(iii) the senior unsecured long-term debt of the Borrower is rated BBB- or
better by Standard & Poor’s or Baa3 or better by Moody’s, and (iv) the Borrower
shall pay to any Bank whose Commitment is terminated all amounts owed by the
Borrower to such Bank under this Agreement (including accrued facility fees),
(b) the aggregate amount of each non-ratable reduction shall be at least
$10,000,000, and (c) the aggregate amount of all such non-ratable reductions and
terminations of Commitments since the date of this Agreement shall not exceed
$25,000,000. The Borrower shall give the Administrative Agent at least three
Business Days’ notice of the Borrower’s intention to reduce or terminate any
Commitment pursuant to this Section 2.17.

 

36



--------------------------------------------------------------------------------

Section 2.18 Termination; Replacement of Bank.

(a) Each Bank agrees that, upon Borrower’s receipt of the notice and certificate
specified in Section 2.11(c) or making a claim under Section 2.14, at the
request of the Borrower, it will promptly enter into good faith negotiations
with the Borrower with respect to the method of reimbursement or payment for the
costs or other amounts specified in such notice. No later than 20 Business Days
after the Borrower’s receipt of any such notice, and assuming the Bank giving
same has made itself available for the aforesaid good faith negotiations, the
Borrower shall have the option, to be exercised in writing, to (i) subject to
Section 8.8, compensate such Bank for the specified costs or other amounts on
the basis, if any, negotiated between it and the Borrower, (ii) terminate such
Bank’s Commitment to the extent, and on the terms and conditions, specified in
Section 2.18(b) or (iii) replace such Bank with another commercial bank or other
financial institution to the extent, and on the terms and conditions, specified
in Section 2.18(c); provided that if the Borrower fails to so exercise either of
options (ii) or (iii), it shall be deemed to have agreed to reimburse such Bank
for the costs or other amounts specified in such notice and certificate
delivered pursuant to Section 2.11(c). Notwithstanding the foregoing, the
Borrower shall not be obligated to reimburse any Bank pursuant to this or
Section 2.18(b) or (c) for any costs or other amounts under Section 2.11(c) or
Section 2.14 incurred or accruing more than 180 days prior to the date on which
it gave the written notice and certificate specified in Section 2.11(c) or
Section 2.14, as the case may be; provided, however that such 180-day period
shall be subject to the provisos at the end of each of Section 2.11(c) and
Section 2.14(d).

(b) In the event that the Borrower has given notice to a Bank pursuant to
Section 2.18(a) that it elects to terminate such Bank’s Commitment (a copy of
which notice shall be sent to the Administrative Agent who will promptly notify
each Bank), such termination shall become effective 20 Business Days thereafter
unless such Bank irrevocably withdraws its request for costs or other amounts in
writing delivered to the Borrower and the Administrative Agent prior to such
20th Business Day. On the date of the termination of the Commitment of any Bank
pursuant to this Section 2.18(b), (i) the Borrower shall deliver notice of the
effectiveness of such termination to such Bank and to the Administrative Agent,
(ii) the Borrower shall pay all amounts owed by the Borrower to such Bank under
this Agreement or under the Note payable to it by such Bank (including principal
of and interest on the Advances owed to such Bank, accrued facility fees and
amounts specified in its notice and certificate delivered pursuant to
Section 2.11(c) or Section 2.14 with respect to the period prior to such
termination) and (iii) upon the occurrence of the events set forth in clauses
(i) and (ii), such Bank shall cease to be a “Bank” hereunder for all purposes
except for rights under Sections 2.6, 2.11, 2.14 and 8.4 arising out of events
and occurrences before or concurrently with its ceasing to be a “Bank”
hereunder. The Borrower may elect to terminate a Bank’s Commitment pursuant to
Section 2.18(a) only if at such time:

(i) no Event of Default is then in existence or would be in existence but for
requirement that notice be given or time elapse or both; and

(ii) the Borrower has elected, or is then electing, to terminate the Commitments
of all Banks which have made similar requests for costs or other similar amounts
under Section 2.11(c) or under Section 2.14, which requests have not been
withdrawn, provided, that requests may be determined by the Borrower to be
dissimilar based on the negotiation of materially dissimilar rates of
compensation under clause (i) of Section 2.11(a).

(c) In the event that any Bank (i) shall claim payment of any additional amounts
pursuant to Section 2.6, Section 2.11(a), Section 2.12 or Section 2.18(a) or
(b), (ii) exercises its option pursuant to Section 2.18(a)(iii), (iii) makes a
claim under Section 2.14, (iv) does not consent to the extension of the
Termination Date pursuant to Section 2.21, or (v) becomes a Defaulting Bank,
then the Borrower shall have the right, exercisable at its option, to replace
such Bank with another commercial bank or other

 

37



--------------------------------------------------------------------------------

financial institution, including any then existing Bank; provided that such
replacement commercial bank or other financial institution, (i) if it is not a
Bank, shall be reasonably acceptable to the Administrative Agent and if it is
replacing a Bank, reasonably acceptable to each L/C Issuer, in each case, not to
be unreasonably withheld, delayed or conditioned, (ii) shall unconditionally
offer in writing (with a copy to the Administrative Agent) to purchase all of
such Bank’s rights and assume all of such Bank’s obligations hereunder and
interest in the Advances owing to such Bank, and the Note held by such Bank
without recourse at the principal amount of such Note plus interest accrued
thereon, and accrued facility fees, to the date of such purchase on a date
therein specified, and (iii) shall execute and deliver to the Administrative
Agent a document reasonably satisfactory to the Administrative Agent pursuant to
which such replacement commercial bank or other financial institution becomes a
party hereto with a Commitment equal to that of the Bank being replaced (plus,
if such replacement commercial bank or other financial institution is already a
Bank, the amount of its Commitment prior to such replacement), which document,
if such replacement commercial bank or other financial institution is not
already a Bank, shall (among other matters) specify the Domestic Lending Office
and Eurodollar Lending Office of such replacement commercial bank or other
financial institution; provided, further, that no Bank shall have any obligation
to increase its Commitment or otherwise to replace, in whole or in part, any
Bank. Upon satisfaction of the requirements set forth in the first sentence of
this Section 2.18(c), acceptance of such offer to purchase by the Bank to be
replaced, payment to such Bank of the purchase price in immediately available
funds, and the payment by the Borrower of all requested costs accruing to the
date of purchase which the Borrower is obligated to pay under Section 8.4 and
all other amounts owed by the Borrower to such Bank (other than the principal of
and interest on the Advances of such Bank, and accrued facility fees, purchased
by the replacement commercial bank or other financial institution), the
replacement commercial bank or other financial institution shall constitute a
“Bank” hereunder with a Commitment as so specified, and the Bank being so
replaced shall no longer constitute a “Bank” hereunder, and its Commitment shall
be deemed terminated, except that the rights under Sections 2.6, 2.11, 2.14 and
8.4 of the Bank being so replaced shall continue with respect to events or
occurrences before or concurrently with its ceasing to be a “Bank” hereunder.
If, however, (x) a Bank accepts such an offer and such commercial bank or other
financial institution fails to purchase such rights and interest on such
specified date in accordance with the terms of such offer, the Borrower shall
continue to be obligated to pay the increased costs to such Bank pursuant to
Section 2.11 or the additional amounts pursuant to Section 2.14, as the case may
be, or (y) the Bank proposed to be replaced fails to accept such purchase offer,
the Borrower shall not be obligated to pay to such Bank such increased costs or
additional amounts incurred or accrued from and after the date of such purchase
offer.

Section 2.19 Defaulting Banks. Notwithstanding any provision of any Loan
Document to the contrary, if any Bank (and for purposes of this Section 2.19,
each such Person, as the context may require, an “Applicable Bank”) becomes a
Defaulting Bank, then the following provisions shall apply for so long as such
Applicable Bank is a Defaulting Bank:

(a) Facility Fees. Facility fees shall cease to accrue on the unfunded portion
of the Commitment of such Defaulting Bank pursuant to Section 2.3; provided
that, to the extent Advances made by such Defaulting Bank are repaid by the
Borrower, no fees shall accrue on that portion of such Defaulting Bank’s
Commitment corresponding to such repaid amount.

(b) Amendments, Waivers, Etc. The Commitment (and for purposes of this
Section 2.19, each such commitment, as the context shall require, an “Applicable
Commitment”), and Credit Exposure of such Defaulting Bank shall not be included
in determining whether all Banks or the Majority Banks, as applicable, have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.1); provided that any waiver, amendment or
modification (i) requiring the consent of all Banks or each affected Bank which
by its terms directly affects such Defaulting Bank differently than other
affected Banks, or (ii) under Section 8.1(b) (only with respect to such
Defaulting Bank’s commitments and other funding obligations hereunder),
Section 8.1(c) (except with respect to amounts as contemplated under this
Section 2.19) or Section 8.1(d) (except with respect to amounts as contemplated
under this Section 2.19 and in respect of extensions of the Termination Date
pursuant to Section 2.21), shall in each case require the consent of such
Defaulting Bank (other than the termination of any Defaulting Bank’s
Commitment).

 

38



--------------------------------------------------------------------------------

(c) Exposure Reallocation. If any Swingline Exposure or L/C Obligations (and for
purposes of this Section 2.19, each such type of obligations, as the context
shall require, an “Applicable L/C Obligation”), exist at the time an Applicable
Bank becomes a Defaulting Bank then:

(i) all or any part of the Swingline Exposure and Applicable L/C Obligations of
such Defaulting Bank shall be reallocated among the respective Applicable Banks
that are then non-Defaulting Banks in accordance with their respective Pro Rata
Shares (and for purposes of this Section 2.19, each such type of pro rata share,
as the context shall require, an “Applicable Pro Rata Share”) (for the purposes
of such reallocation, the Defaulting Bank’s Applicable Commitment shall be
disregarded from all Applicable Commitments in determining such non-Defaulting
Banks’ respective Applicable Pro Rata Share) but only to the extent (x) the sum
of the Total Outstanding Amount attributable to all such non-Defaulting Banks
plus such Defaulting Bank’s Swingline Exposure and Applicable L/C Obligations,
as the case may be, does not exceed the total of all such non-Defaulting Banks’
Applicable Commitments, (y) the conditions set forth in Section 3.2(a) are
satisfied at such time and (z) sum of the Total Outstanding Amount attributable
to each non-Defaulting Bank plus its reallocated share of such Defaulting Bank’s
Swingline Exposure and Applicable L/C Obligation, as the case may be, does not
exceed such non-Defaulting Bank’s Applicable Commitments;

(ii) if the reallocation described in clause (c)(i) above cannot, or can only
partially, be effected, then within three (3) Business Days following the
Borrower’s receipt of notice from the Administrative Agent (x) first, the
Borrower shall prepay such Swingline Exposure of such Defaulting Bank (without
obligation to prepay the Swingline Exposure of any other Applicable Bank that is
not then a Defaulting Bank) and (y) second, the Borrower shall Cash
Collateralize such Defaulting Bank’s Applicable L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (c)(i) above) in
accordance with the procedures set forth in Section 2.9(g) for so long as such
Applicable L/C Obligation is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting Bank’s
Applicable L/C Obligation pursuant to this Section 2.19, then the Borrower shall
not be required to pay any fees to such Defaulting Bank pursuant to
Section 2.9(i) with respect to such Defaulting Bank’s Applicable L/C Obligations
during the period such Defaulting Bank’s Applicable L/C Obligation is Cash
Collateralized, and no such fees shall accrue during such period;

(iv) if the Applicable L/C Obligations of the Applicable Banks that are then
non-Defaulting Banks are reallocated pursuant to above clause (c)(i), then the
fees payable to such non-Defaulting Banks pursuant to Section 2.9(i) shall be
adjusted in accordance with such non-Defaulting Banks’ Applicable Pro Rata
Shares; and

(v) if any Defaulting Bank’s Applicable L/C Obligation is neither Cash
Collateralized nor reallocated pursuant to this Section 2.19, then, without
prejudice to any rights or remedies of the L/C Issuer (and for purposes of this
Section 2.19, each such letter-of-credit issuer, as the context shall require,
an “Applicable L/C Issuer”) or any other Applicable Bank hereunder, all facility
fees that otherwise would have been payable to such Defaulting Bank (solely with
respect to the portion of such Defaulting Bank’s Applicable Commitment that was
utilized by such Applicable L/C Obligation) and letter of credit fees payable
under Section 2.9(i) with respect to such Defaulting Bank’s Applicable L/C
Obligation shall be payable to the Applicable L/C Issuer until such Applicable
L/C Obligation is Cash Collateralized or reallocated.

 

39



--------------------------------------------------------------------------------

(d) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Bank (whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Bank pursuant to Section 8.5), shall be applied at such time
or times as may be determined by the Administrative Agent as follows:

(i) first, to the payment of any amounts owing by that Defaulting Bank to the
Administrative Agent hereunder;

(ii) second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Bank to the Applicable L/C Issuer or Swingline Lender hereunder;

(iii) third, if so determined by the Administrative Agent or requested by an
Applicable L/C Issuer or Swingline Lender, to be held as cash collateral for
existing or future funding obligations of that Defaulting Bank of any
participation in any Swingline Loan or Letter of Credit, as the case may be (and
for purposes of this Section 2.19, each such type of letter of credit, as the
context shall require, an “Applicable Letter of Credit”);

(iv) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any credit extension in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

(v) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
funding and participation obligations of that Defaulting Bank under this
Agreement;

(vi) sixth, to the payment of any amounts owing to the Applicable Banks, the
Applicable L/C Issuers or Swingline Lender as a result of that Defaulting Bank’s
breach of its obligations under this Agreement;

(vii) seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of that Defaulting Bank’s
breach of its obligations under this Agreement; and

(viii) eighth, to that Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided that, with respect to this clause eighth, if
(x) such payment is a payment of the principal amount of any loans or Applicable
L/C Obligations in respect of which that Defaulting Bank has not fully funded
its appropriate share and (y) such loans or obligations were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the loans of, and such obligations owed to, all
respective non-Defaulting Banks on a pro rata basis prior to being applied to
the payment of any loans of, or such obligations owed to, that Defaulting Bank.

Any payments, prepayments or other amounts paid or payable to a Defaulting Bank
that are applied (or held) to pay amounts owed by a Defaulting Bank or to post
cash collateral pursuant to this Section 2.19(d) shall be deemed paid to and
redirected by that Defaulting Bank, and each Applicable Bank irrevocably
consents hereto.

 

40



--------------------------------------------------------------------------------

(e) Swingline Loans and Letters of Credit. So long as any Applicable Bank is a
Defaulting Bank, the Swingline Lender shall not be required to fund any
Swingline Loan, and so long as any Applicable Bank is a Defaulting Bank, no
Applicable L/C Issuer shall be required to issue, amend or increase any
Applicable Letter of Credit with respect to which such Defaulting Bank has an
Applicable Commitment, unless it is satisfied that the related exposure will be
100% covered by the Applicable Commitments of the respective non-Defaulting
Banks or cash collateral provided by or on behalf of the Borrower in accordance
with Section 2.19(c), and participating interests in any such newly issued or
increased Applicable Letter of Credit or newly made Swingline Loan shall be
allocated among the respective non-Defaulting Banks in a manner consistent with
Section 2.9(c) (and Defaulting Bank shall not participate therein).

(f) Reinstatement as a Non-Defaulting Bank. If the Administrative Agent, the
Borrower, the Swingline Lender and the Applicable L/C Issuers each agrees in
writing that a Person then a Defaulting Bank has adequately remedied all matters
that caused, or are then causing, such Person to be a Defaulting Bank, then the
Swingline Exposure and exposure with respect to all Applicable Letters of Credit
of all respective Applicable Banks shall be readjusted to reflect the inclusion
of such Person’s Applicable Commitments, and on such date such Person shall
purchase at par such of the loans of the other respective Applicable Banks
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Person to hold such loans in accordance with its
Applicable Pro Rata Share.

(g) Rights and Remedies against a Defaulting Bank. The rights and remedies
against, and with respect to, a Defaulting Bank under this Section 2.19 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that the Administrative Agent, Applicable Bank, Applicable L/C Issuer
or the Borrower may, at any time, have against, or with respect to, such
Defaulting Bank.

Section 2.20 Commitment Increase.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Banks but with the prior approval of
the Administrative Agent and each L/C Issuer (such approval not to be
unreasonably withheld, delayed or conditioned), to cause from time to time and
at any time an increase in the Commitments of the Banks (a “Commitment
Increase”) by adding to this Agreement one or more additional financial
institutions that is not already a Bank hereunder (each a “CI Bank”) or by
allowing one or more existing Banks to increase their respective Commitments;
provided, however that (i) no Event of Default shall have occurred which is then
continuing, (ii) no such Commitment Increase shall cause the Total Committed
Amount to exceed $3,000,000,000, (iii) no Bank’s Commitment shall be increased
without such Bank’s prior written consent (which consent may be given or
withheld in such Bank’s sole and absolute discretion), and (iv) if, on the
effective date of such increase, any Eurodollar Advances have been made, then
the Borrower shall be obligated to pay any breakage fees or costs in connection
with the reallocation of such outstanding Eurodollar Advances.

(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit F attached hereto. Each such Notice of Commitment Increase shall
specify (i) the proposed effective date of such Commitment Increase, which date
shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase, (ii) the amount of
the requested Commitment Increase, (iii) the identity of each CI Bank or Bank
(or any combination thereof) that has agreed in writing to increase its
Commitment hereunder and (iv) the amount of the respective Commitments of the
then existing Banks that are increasing their respective Commitments and the CI
Banks from and after the Commitment Increase Effective Date (as defined below).
If the Administrative Agent and each L/C Issuer approve such CI Bank (such
approval not to be unreasonably withheld or delayed) and consent to such
Commitment Increase (such consent not to be unreasonably withheld or delayed),
all such Persons shall execute a counterpart to the Notice of Commitment
Increase and such Commitment Increase shall be effective on the proposed
effective date set forth in the Notice of Commitment Increase or on another date
agreed to by the Administrative Agent and the Borrower (such date referred to as
the “Commitment Increase Effective Date”).

 

41



--------------------------------------------------------------------------------

(c) On each Commitment Increase Effective Date, to the extent that there are
Advances outstanding as of such date, (i) each CI Bank shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such CI
Bank’s New Funds Amount (as defined below), which amount, for each such CI Bank,
shall constitute Advances made by such CI Bank to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Bank (as defined below) its Reduction Amount (as defined
below), which amount, for each such Reducing Percentage Bank (as defined below),
shall constitute a prepayment by the Borrower pursuant to Section 2.10, ratably
in accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Advances of such Reducing Percentage Bank, and
(iii) the Borrower shall be responsible to pay to each Bank any breakage fees or
costs in connection with the reallocation of any outstanding Eurodollar
Advances.

(d) For purposes of this Section 2.20 and Exhibit F, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a Bank’s increased Commitment or a CI Bank’s Commitment (as
applicable) represented as a percentage of the Total Committed Amount after
giving effect to the Commitment Increase, times the aggregate principal amount
of the outstanding Advances immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Advances as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Bank” means each
then existing Bank immediately prior to giving effect to the Commitment Increase
that does not increase its respective Commitment as a result of the Commitment
Increase and whose Pro Rata Share of the Commitments shall be reduced after
giving effect to such Commitment Increase; and (iii) “Reduction Amount” means
the amount by which a Reducing Percentage Bank’s outstanding Advances decrease
as of a Commitment Increase Effective Date (without regard to the effect of any
borrowings made on such Commitment Increase Effective Date after giving effect
to the Commitment Increase).

(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Bank’s information as provided in the Notice
of Commitment Increase and pursuant to an administrative questionnaire
reasonably satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Bank to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule II hereof shall be amended and
restated to set forth all Banks (including any CI Banks) that will be Banks
hereunder after giving effect to such Commitment Increase (which shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Bank (including each CI Bank) a
copy of such amended and restated Schedule II, and (iii) each CI Bank identified
on the Notice of Commitment Increase for such Commitment Increase shall be a
“Bank” for all purposes under this Agreement.

Section 2.21 Extension of Termination Date.

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, each
anniversary of the date hereof, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Banks), request a one-year
extension of the Termination Date provided that the Borrower may not exercise
this right more than two times prior to the Termination Date. Within 15 days of
delivery of such

 

42



--------------------------------------------------------------------------------

notice, each Bank shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
Bank’s sole and absolute discretion). Any Bank not responding within the above
time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Banks of the
Banks’ responses.

(b) The Termination Date shall be extended only if the Majority Banks
(calculated excluding any Defaulting Bank and after giving effect to any
replacements of Banks permitted herein) (each such Bank a “Consenting Bank”)
have consented thereto. If so extended, the Termination Date, as to the
Consenting Banks and as to any Person replacing a Bank that does not consent to
an extension (that so agrees upon becoming such a replacement), shall be
extended to the same date in the following year, effective as of the Termination
Date then in effect (such existing Termination Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Banks such extension and the Extension Effective Date. As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Extension
Effective Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such extension or confirming that those previously delivered pursuant to
Section 3.1 remain in full force and effect and have not been amended or
rescinded, as the case may be, and (ii) certifying that, (A) immediately before
and after giving effect to such extension, the representations and warranties
contained in Article IV made by it are true and correct on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) immediately before and
after giving effect to such extension no Event of Default exists or will exist,
and (C) since (1) the most immediately preceding June 30 or (2) the filing of a
Form 8-K pertaining to any such type of event which was filed after such June 30
and prior to the date 30 days preceding such Extension Effective Date, whichever
shall later occur, there has not occurred an event, development or circumstance
that has had or would reasonably be expected to have, a material adverse effect
on the consolidated financial position or consolidated results of operations of
the Borrower and its Subsidiaries taken as a whole.

(c) If any Bank does not consent to the extension of the Termination Date as
provided in this Section 2.21, the Borrower shall have the right to replace such
Bank in accordance with Section 2.18(c). For the avoidance of doubt, in the
event such non-consenting Bank is not replaced, the Termination Date with
respect to that Bank shall not be extended.

Section 2.22 Swingline Commitment.

(a) Subject to the terms and conditions hereof, each Swingline Lender severally
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time until the Termination Date by making swing
line loans (“Swingline Loans”) to the Borrower; provided that no Swingline
Lender shall be obligated to fund any Swingline Loan which would result in
(i) the aggregate principal amount of outstanding Swingline Loans made by such
Swingline Lender exceeding its Swingline Commitment, (ii) the (A) sum of
(1) such Swingline Lender’s Pro Rata Share of outstanding L/C Obligations plus
(2) such Swingline Lender’s Pro Rata Share of outstanding Advances (without
regard to Swingline Loans) plus (3)(x) such Swingline Lender’s Pro Rata Share of
outstanding Swingline Loans made by any Swingline Lender other than it and
(y) outstanding Swingline Loans made by such Swingline Lender less
(B) outstanding Swingline Loans, if any, being repaid with the proceeds of a
Borrowing exceeding its Credit Exposure, or (iii) the sum of the Advances
exceeding the Total Committed Amount; provided, further that no Swingline Lender
shall be obligated to fund any Swingline Loan to refinance an outstanding
Swingline Loan. Prior to the Termination Date, the Borrower may use the
Swingline Commitment by borrowing, repaying (in whole or part) and reborrowing,
all in accordance with the terms and conditions hereof. The Borrower may prepay
Swingline Loans at any time upon notice to the applicable Swingline Lender by
12:00 Noon on the day of the proposed prepayment stating the proposed date and
aggregate principal amount to be prepaid.

 

43



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the applicable Swingline Lender the then unpaid
principal amount of each Swingline Loan made by such Swingline Lender on the
earlier of (i) the Termination Date and (ii) the fifth Business Day after such
Swingline Loan is made; provided that on each date that an Advance is borrowed,
the Borrower shall repay all Swingline Loans then outstanding. The unpaid
principal amount of each Swingline Loan shall bear interest at the per annum
rate equal to the Swingline Rate in effect from time to time plus the Applicable
Margin for Eurodollar Advances.

(c) The obligation of each Swingline Lender to make Swingline Loans to the
Borrower is subject to the same conditions precedent for the making of Advances
under Section 3.2, other than compliance with Section 2.2(a), as referred to in
said Section 3.2.

Section 2.23 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that a Swingline Lender make Swingline Loans
it shall give irrevocable telephonic notice to the Administrative Agent and the
applicable Swingline Lender, confirmed promptly in writing (which telephonic
notice must be received by such Swingline Lender not later than 2:00 P.M. on the
proposed date Swingline Loans are requested to be made), specifying (i) the
amount to be borrowed and (ii) the requested date such Swingline Loans are to be
advanced (which shall be a Business Day). Each borrowing under the Swingline
Commitment shall be in an amount equal to $10,000,000 or a whole multiple of
$1,000,000 in excess thereof. On the date such Swingline Loans are requested to
be advanced pursuant to the Borrower’s corresponding written confirmation
referenced above, the applicable Swingline Lender shall make such Swingline Loan
available to the Borrower in immediately available funds by 3:30 P.M. on the
date such Swingline Loans are requested to be advanced.

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
authorizes such Swingline Lender to so act on its behalf), on one Business Day’s
prior notice to the Administrative Agent and each Bank, with copy to the
Borrower, given by such Swingline Lender no later than 12:00 Noon, New York City
time, request each Bank to make, and each Bank hereby agrees to make, an
Advance, in an amount equal to such Bank’s Pro Rata Share of the aggregate
amount of such Swingline Lender’s Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date of such notice, to repay such Swingline Lender.
Each Bank shall make the amount of such Advance available to the Administrative
Agent at the Payment Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Advances shall be immediately made available by the
Administrative Agent to the applicable Swingline Lender for application by it to
the repayment of the Refunded Swingline Loans.

(c) If prior to the time an Advance would have otherwise been made pursuant to
Section 2.23(b), one of the events described in Section 6.1(e) shall have
occurred and be continuing with respect to the Borrower or any Principal
Subsidiary or if for any other reason, as determined by the applicable Swingline
Lender in its sole discretion, Advances may not be made as contemplated by
Section 2.23(b), each Bank shall, on the date such Advance was to have been made
pursuant to the notice referred to in Section 2.23(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to such Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Bank’s Pro Rata Share times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding to such Swingline Lender
that were to have been repaid with such Advances.

(d) Whenever, at any time after any Swingline Lender has received from any Bank
such Bank’s Swingline Participation Amount, such Swingline Lender receives any
payment on account of outstanding Swingline Loans, such Swingline Lender will
distribute to such Bank its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time

 

44



--------------------------------------------------------------------------------

during which such Bank’s participating interest was outstanding and funded and,
in the case of principal and interest payments, to reflect such Bank’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by such Swingline Lender is required to be
returned, such Bank will return to such Swingline Lender any portion thereof
previously distributed to it by such Swingline Lender.

(e) Each Bank’s obligation to make the Advances referred to in Section 2.23(b)
and to purchase participating interests pursuant to Section 2.23(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Bank or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default or the failure to satisfy any of the other conditions
specified in Section 3.2, (iii) any adverse change in the condition (financial
or otherwise) of the Borrower, (iv) any breach of this Agreement or any other
Loan Document by the Borrower or any other Bank or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

ARTICLE III

CONDITIONS TO ADVANCES

Section 3.1 Initial Conditions Precedent. The obligation of each Bank to make
Advances and the obligation of the L/C Issuers to issue Letters of Credit,
pursuant to the terms and conditions of this Agreement, is subject to the
conditions precedent that the Administrative Agent shall have received the
following, each dated on or before the date hereof, in form and substance
reasonably satisfactory to the Administrative Agent:

(a) This Agreement, executed by the Borrower and each Bank, and, to the extent
requested by any Bank within three (3) Business Days of the Closing Date, an
executed Note payable to such Bank, respectively.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement, each Note, each Letter of Credit Application,
each Letter of Credit and each Notice of Borrowing, and of all documents
evidencing other necessary corporate action with respect to each such Loan
Document and certified copies of the restated certificate of incorporation and
bylaws of the Borrower.

(c) A certificate of the Corporate Secretary, Deputy Corporate Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign each Loan Document to which it
is a party and the other documents to be delivered hereunder.

(d) A favorable opinion of Baker Botts LLP, counsel for the Borrower, to be
delivered to, and for the benefit of, the Banks and the Administrative Agent, at
the express instruction of the Borrower.

(e) A favorable opinion of Michael P. Donaldson, Executive Vice President and
General Counsel of the Borrower, to be delivered to, and for the benefit of, the
Banks and the Administrative Agent, at the express instruction of the Borrower.

(f) A certificate of a Responsible Officer of the Borrower certifying (i) there
has not occurred a material adverse change since December 31, 2018 in the
consolidated financial condition of the Borrower and its Subsidiaries taken as a
whole, (ii) there has not occurred a material adverse change since March 31,
2019 in the business, assets, liabilities (actual or contingent), operations or
condition (other than financial) of the Borrower and its Subsidiaries taken as a
whole, and (iii) compliance with the financial covenant set forth in
Section 5.2(c) as of March 31, 2019.

 

45



--------------------------------------------------------------------------------

(g) (i) At least three days prior to the Closing Date, all documentation and
other information regarding the Borrower requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Borrower at least 10
days prior to the Closing Date and (ii) to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to the Closing Date, any Bank that has requested, in a written
notice to the Borrower at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification.

(h) Termination of all commitments and payment of all amounts due under the
Existing 2015 Credit Agreement.

(i) The Administrative Agent, the Banks and the Arrangers shall have received
all fees and amounts agreed to be paid by the Borrower that are due and payable
on or prior to the Closing Date, and, to the extent invoiced at least two
Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses agreed to be paid by the Borrower that are required to be
reimbursed or paid by the Borrower hereunder (including reasonable fees, charges
and disbursements of Simpson Thacher & Bartlett LLP pursuant to Section 8.4).

Section 3.2 Additional Conditions Precedent to Each Advance and L/C Credit
Extension. The obligation of each Bank to make any Advance and the obligation of
the L/C Issuers to make any L/C Credit Extension shall be subject to the
additional conditions precedent that on the date of such Advance or L/C Credit
Extension (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or Letter of Credit Application, as the case
may be, and the acceptance by the Borrower of the proceeds of such Advance or
such L/C Credit Extension, as the case may be, shall constitute a representation
and warranty by the Borrower that on the date of such Advance or L/C Credit
Extension such statements are true):

(i) The representations and warranties contained in Section 4.1 of this
Agreement are correct on and as of the date of such Advance or L/C Credit
Extension (other than those representations and warranties that expressly speak
solely as of an earlier date, which remain correct as of such earlier date),
immediately before and after giving effect to such Advance and the Borrowing of
which such Advance is a part or such L/C Credit Extension and to the application
of the proceeds therefrom, as though made on and as of such date, and

(ii) No event has occurred and is continuing, or would result from such Advance
or the Borrowing of which such Advance is a part or such L/C Credit Extension or
from the application of the proceeds therefrom, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both;

and (b) the Administrative Agent shall have received the Notice of Borrowing
required by Section 2.2(a) or the Letter of Credit Application required by
Section 2.9(b)(i).

 

46



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Banks as follows:

(a) The Borrower and each Principal Subsidiary are duly organized or validly
formed, validly existing and (if applicable) in good standing, in each case
under the laws of its jurisdiction of incorporation or formation. The Borrower
and each Principal Subsidiary have all requisite powers and all material
governmental licenses, authorizations, consents and approvals required in each
case to carry on its business as now conducted.

(b) The execution, delivery and performance by the Borrower of each Loan
Document to which it is or will be a party: (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action of the
Borrower, (iii) require, in respect of the Borrower, no action by or in respect
of, or filing with, any governmental body, agency or official and (iv) do not
contravene, or constitute a default under, any provision of law or regulation
(including Regulation T, Regulation U and Regulation X) applicable to it or the
restated certificate of incorporation or by-laws of the Borrower or except as
disclosed to the Administrative Agent pursuant to this Agreement, any material
judgment, injunction, order, decree or agreement binding upon it or result in
the creation or imposition of any lien, security interest or other charge or
encumbrance on any material asset of the Borrower or any of its Subsidiaries
(“material” for the purposes of this representation meaning creating a liability
of $150,000,000 or more).

(c) This Agreement and each Note are, and each other Loan Document to which the
Borrower is or will be a party, when executed and delivered in accordance with
this Agreement will be, the legal, valid and binding obligation of the Borrower,
to the extent a party thereto, enforceable against it, as the case may be, in
accordance with their respective terms, except as the enforceability thereof may
be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

(d) The audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2018 and the related audited consolidated statements of
income and comprehensive income, cash flows and stockholders’ equity for the
fiscal year then ended and the unaudited condensed consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 2019, and the related
unaudited condensed consolidated statements of income and comprehensive income,
cash flows and stockholders’ equity for the three months then ended, in each
case as filed with the Securities and Exchange Commission in its Form 10-K for
the year ended December 31, 2018 and Form 10-Q for the quarter ended March 31,
2019, respectively, fairly present, in conformity with GAAP except as otherwise
expressly noted therein, the consolidated financial position of the Borrower and
its Subsidiaries as of such dates and their consolidated results of operations
and cash flows for such fiscal periods, subject (in the case of the unaudited
balance sheet and statements) to changes resulting from audit and normal
year-end adjustments. As of March 31, 2019, the Borrower was in compliance with
the financial covenant set forth in Section 5.2(c).

(e) From December 31, 2018 to the date of this Agreement, there has been no
material adverse change in the consolidated financial condition of the Borrower
and its Subsidiaries, considered as a whole; from March 31, 2019 to the date of
this Agreement, there has been no material adverse change in the business,
assets, liabilities (actual or contingent), operations or condition (other than
financial) of the Borrower and its Subsidiaries considered as a whole.

(f) Except as disclosed in the Borrower’s Form 10-K for the year ended
December 31, 2018 or the Borrower’s Form 10-Q for the quarter ended March 31,
2019 in each case, as filed with the Securities and Exchange Commission prior to
the date hereof, or as otherwise disclosed to the Administrative Agent pursuant
to this Agreement, there is no action, suit or proceeding pending against the
Borrower or any of its Subsidiaries, or to the knowledge of the Borrower
threatened against the Borrower or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the consolidated financial position or consolidated results of operations
of the Borrower and its Subsidiaries taken as a whole or which in any manner
draws into question the validity of this Agreement or any other Loan Document to
which the Borrower is or will be a party.

 

47



--------------------------------------------------------------------------------

(g) Except as disclosed to the Administrative Agent pursuant to this Agreement,
no Termination Event has occurred or is reasonably expected to occur with
respect to any Plan for which an Insufficiency in excess of $150,000,000 exists.
Except as disclosed to the Administrative Agent pursuant to this Agreement,
neither the Borrower nor any ERISA Affiliate has received any notification (or
has knowledge of any reason to expect) that any Multiemployer Plan is insolvent
or has been terminated, within the meaning of Title IV of ERISA, for which a
Withdrawal Liability in excess of $150,000,000 exists.

(h) United States federal income tax returns of the Borrower and its
Subsidiaries have been closed through the fiscal year ended December 31, 2014 or
such subsequent date as disclosed to the Administrative Agent pursuant to this
Agreement. The Borrower and its Subsidiaries have filed or caused to be filed
all United States federal income tax returns and all other material domestic tax
returns which to the knowledge of the Borrower are due prior to the date of this
Agreement (considering any extensions filed by the Borrower and its
Subsidiaries) required to be filed by them and have paid or provided for the
payment, before the same become delinquent, of all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, other than those taxes contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes are, in the opinion of the Borrower,
adequate to the extent required by GAAP.

(i) Neither the Borrower nor any Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(j) Except as disclosed to the Administrative Agent pursuant to this Agreement,
the Borrower and each of its Subsidiaries are in compliance in all respects with
all laws, rules, regulations and orders applicable to each of them (including
applicable laws, rules, regulations and orders pertaining to ERISA and
applicable Environmental Protection Statutes), except to the extent that failure
to comply with such laws, rules, regulations and orders could not reasonably be
expected to have a material adverse effect on the consolidated financial
position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole. Except as disclosed to the Administrative Agent
pursuant to this Agreement, there is (i) no presently outstanding allegation by
government officials or other third parties that the Borrower or any of its
Subsidiaries or any of their respective properties is now, or at any time prior
to the date hereof was, in violation of any applicable Environmental Protection
Statute, (ii) no administrative or judicial proceeding presently pending against
the Borrower or any of its Subsidiaries or against any of their respective
properties pursuant to any Environmental Protection Statute, and (iii) no claim
presently outstanding against the Borrower or any of its Subsidiaries or against
any of their respective properties, businesses or operations which was asserted
pursuant to any applicable Environmental Protection Statute that, in the case of
all matters described in clauses (i), (ii) or (iii) above in the aggregate,
could reasonably be expected to have a material adverse effect on the
consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole. Except as disclosed to the
Administrative Agent pursuant to this Agreement, there are no facts or
conditions or circumstances known to the Borrower that the Borrower reasonably
believes could form the basis for any action, lawsuit, claim or proceeding
(regulatory or otherwise) involving the Borrower or any of its Subsidiaries or
their respective past or present properties, businesses or operations relating
to the Environment or environmental matters, including any action, lawsuit,
claim or proceeding arising from past or present practices or operations
asserted under any Environmental Protection Statute, that in the aggregate could
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

48



--------------------------------------------------------------------------------

(k) No information (other than Projections) furnished to the Administrative
Agent or any Bank by the Borrower in connection with its entering into or
becoming a party to any Loan Document or the preparation or negotiation of any
Loan Document, to the best of the Borrower’s knowledge, is incomplete or
incorrect in any material respect, and no such information contained, as of the
date of delivery thereof to the Administrative Agent or such Bank, as the case
may be, any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, as of such date, when
taken as a whole. All such information consisting of financial projections, oil
and gas reserves estimates and projections and other information identified by
the Borrower as estimates or projections (collectively, “Projections”) have been
prepared by the Borrower in good faith based on assumptions the Borrower
believed to be reasonable when so prepared.

(l) The Borrower has implemented and maintains in effect commercially reasonable
policies and procedures designed to promote compliance by the Borrower and its
Subsidiaries with Anti-Corruption Laws and Sanctions applicable to the Borrower
and its Subsidiaries. The Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and Sanctions applicable to the Borrower and its
Subsidiaries in all material respects, except that arise from actions or
incidents that have been publicly disclosed by the Borrower or disclosed in
writing to the Administrative Agent, in each case, at least twenty (20) days
prior to the Closing Date. None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

(m) The Borrower is not an EEA Financial Institution.

(n) As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Bank in connection with this Agreement is true
and correct in all respects.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.1 Affirmative Covenants. The Borrower covenants and agrees that so
long as any Bank shall have any Commitment hereunder, the Borrower will:

(a) Reporting Requirements. Furnish to each Bank:

(i) (A) promptly after the sending or filing thereof, a copy of each of the
Borrower’s reports on Form 8-K (or any comparable form), (B) promptly after the
filing or sending thereof, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a copy
of the Borrower’s report on Form 10-Q (or any comparable form) for such quarter,
which report will include the Borrower’s quarterly unaudited consolidated
financial statements as of the end of and for such quarter, and (C) promptly
after the filing or sending thereof, and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s report on Form
10-K (or any comparable form) for such year, which report will include the
Borrower’s annual audited consolidated financial statements as of the end of and
for such year;

(ii) promptly following the delivery of each of the annual or quarterly
financial reports referred to in clause (i) above, but in any event within 10
Business Days thereafter, a certificate of a Responsible Officer of the Borrower
in a form acceptable to the Administrative Agent (A) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirement (to the extent applicable) of Section 5.2(c) as
of the end of the applicable fiscal quarter, and

 

49



--------------------------------------------------------------------------------

(B) stating whether there exists on the date of such certificate any Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, and, if so, setting forth the details
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;

(iii) as soon as is possible and in any event within five days after the public
announcement by Moody’s or S&P of a downgrade in the Borrower’s senior unsecured
long-term debt, notice of such change;

(iv) as soon as possible and in any event within five days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default, continuing on
the date of such notice, and a statement of a Responsible Officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower has taken and proposes to take with respect thereto;

(v) as soon as possible and in any event (A) within 30 Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $150,000,000 exists,
has occurred and (B) within 10 Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $150,000,000 exists,
has occurred or is reasonably expected to occur, a statement of a Responsible
Officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or such ERISA Affiliate proposes to take with respect
thereto;

(vi) promptly and in any event within five Business Days after receipt thereof
by the Borrower or any ERISA Affiliate, copies of each notice received by the
Borrower or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan for which an Insufficiency in excess of $150,000,000 exists or to have
a trustee appointed to administer any Plan for which an Insufficiency in excess
of $150,000,000 exists;

(vii) promptly and in any event within five Business Days after receipt thereof
by the Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
a copy of each notice received by the Borrower or any ERISA Affiliate indicating
liability in excess of $150,000,000 incurred or expected to be incurred by the
Borrower or any ERISA Affiliate in connection with (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan or (B) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA;

(viii) promptly, and in any event within five Business Days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the filing
of any litigation against the Borrower or any of the Principal Subsidiaries in
which there is a reasonable possibility of an adverse decision which could
materially adversely affect the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries taken as a whole,
setting forth the material details of such litigation;

(ix) promptly, and in any event within five Business Days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the filing
of any governmental proceedings against the Borrower or any of the Principal
Subsidiaries in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the consolidated financial position or
consolidated results of operations of the Borrower and its Subsidiaries taken as
a whole, setting forth the material details of such proceeding;

 

50



--------------------------------------------------------------------------------

(x) promptly upon the receipt thereof by the Borrower or any Subsidiary, a copy
of any form of notice, complaint, request for information under CERCLA or
summons or citation received from the EPA, or any other domestic or foreign
governmental agency or instrumentality, federal, state or local, in any way
concerning any action or omission on the part of the Borrower or any of its
present or former Subsidiaries in connection with Hazardous Materials or the
Environment if the amount involved could reasonably be expected to result in a
liability of the Borrower or any Subsidiary in excess of $150,000,000 in the
aggregate, or concerning the filing of a lien on or against any property of the
Borrower or any Subsidiary if such lien could reasonably be expected to secure a
liability of the Borrower or any Subsidiary in excess of $150,000,000; and

(xi) (A) such other information respecting the consolidated financial position
or consolidated results of operations (including an annual report or reports on
oil and gas reserves of the Borrower and its Subsidiaries) of the Borrower that
any Bank through the Administrative Agent may from time to time reasonably
request and (B) information and documentation reasonably requested by the
Administrative Agent or any Bank for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.1(a)(i),
Section 5.1(a)(iv) or Section 5.1(a)(xi) (to the extent any such documents are
included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed in Section 8.2 or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Bank and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), whichever shall first occur; provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to deliver paper copies
of the certificates required by Section 5.1(a)(ii) to the Administrative Agent,
and such delivery shall be deemed a delivery thereof to each of the Banks.
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders (including
applicable laws, rules, regulations and orders pertaining to ERISA and
applicable Environmental Protection Statutes) to the extent noncompliance
therewith would have a material adverse effect on the Borrower and its
Subsidiaries taken as a whole.

(c) Use of Proceeds. Use the proceeds of each Advance and Letter of Credit for
general corporate purposes of the Borrower and its Subsidiaries, including to
refinance bank debt, finance working capital and other general corporate
purposes. However, no part of the proceeds of the Advances or Letters of Credit
shall be used for any purpose not permitted by Section 5.2(g).

(d) Maintenance of Insurance. Maintain, and cause each of the Principal
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
as the Borrower or such Principal Subsidiary, provided, that self-insurance by
the Borrower or any such Principal Subsidiary shall not be deemed a violation of
this covenant to the extent that companies engaged in similar businesses and
owning similar properties as the Borrower or such Principal Subsidiary
self-insure. The Borrower may maintain the Principal Subsidiaries’ insurance on
behalf of them.

 

51



--------------------------------------------------------------------------------

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of the Principal Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory), and franchises; provided, however,
that this Section 5.1(e) shall not apply to any transactions permitted by
Section 5.2(d) or (e) and shall not prevent the termination of existence, rights
and franchises of any Principal Subsidiary pursuant to any merger or
consolidation to which such Principal Subsidiary is a party, and provided,
further, that the Borrower or any Principal Subsidiary shall not be required to
preserve any right or franchise if the Borrower or such Principal Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Principal Subsidiary, as the
case may be, and that the loss thereof is not disadvantageous in any material
respect to the Banks.

(f) Visitation Rights. At any reasonable time and from time to time (but not to
exceed one time in any calendar year unless an Event of Default has occurred and
is continuing), after reasonable notice, permit the Administrative Agent or any
of the Banks or any agents or representatives thereof, at their expense unless
an Event of Default has occurred and is continuing, to examine the records and
books of account of, and visit the properties of, the Borrower and any of the
Principal Subsidiaries and to discuss the affairs, finances and accounts of the
Borrower and any of the Principal Subsidiaries with any of the officers or
directors of the Borrower; provided, that neither the Borrower nor any of its
Subsidiaries shall be required to disclose any information which is the subject
of attorney-client privilege or attorney work-product privilege or which is
prevented from disclosure pursuant to a confidentiality agreement with third
parties.

(g) Payment of Taxes, Etc. Pay and discharge, and cause each of the Principal
Subsidiaries to pay and discharge, before the same shall become delinquent
(after taking into account any extensions filed), all taxes, assessments,
governmental charges and like governmental levies imposed upon it or upon its
income, profits or property, except where failure to pay such taxes,
assessments, charges and levies could not reasonably be expected to have a
material adverse effect on the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries considered as a
whole; provided, that neither the Borrower nor any Principal Subsidiary shall be
required by this Section 5.1(g) to pay and discharge any such tax, assessment,
charge or levy which is being contested in good faith and, if required by such
contest, by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided.

(h) Anti-Corruption Laws and Sanctions. Will maintain in effect commercially
reasonable policies and procedures designed to promote compliance by the
Borrower and its Subsidiaries with Anti-Corruption Laws and Sanctions applicable
to the Borrower and its Subsidiaries.

Section 5.2 Negative Covenants. So long as any Bank shall have any Commitment
hereunder, the Borrower will not at any time:

(a) Negative Pledge. Fail to perform and observe any term, covenant or agreement
contained in Section 1007 of the Indenture (as modified for purposes hereof as
set forth in this Section 5.2(a)). For purposes of this Section 5.2(a),
Section 1007 and the definitions of all terms defined in the Indenture and used
in or otherwise applicable to such Section 1007 are set forth on Exhibit D and
are hereby incorporated in this Agreement by reference as if such provisions and
definitions were set forth in full herein; provided, however, that solely for
purposes of this Section 5.2(a), the word “Securities” used in the Indenture
shall mean the Notes, the word “Company” used therein shall mean the Borrower,
the phrases “the last paragraph of Section 1007” and “Section 1007” used therein
shall mean this Section 5.2(a), the

 

52



--------------------------------------------------------------------------------

word “Trustee” as used therein shall mean the Administrative Agent, the phrase
“Board of Directors” used in the Indenture shall mean the management of the
Borrower, the phrase “Section 301” used therein shall mean Section 301 of the
Indenture, Section 301 of the Indenture shall not apply to any Note, and the
phrase “so long as any of the Securities are outstanding” used therein shall
mean so long as any Note shall remain unpaid or any Bank shall have any
Commitment hereunder; provided, further, that if, subsequent to the Closing
Date, the Indenture is amended or refinanced such that the effect thereof is to
increase the percentage set forth in the last paragraph of Section 1007 with
respect to the Borrower’s “Consolidated Net Tangible Assets”, then the
corresponding percentage set forth on Exhibit D shall be automatically replaced
with such new percentage, not to exceed 15.0%, without any further action by or
consent of any party hereto. The Borrower shall promptly notify the
Administrative Agent of any such change (failure to give such notice will not
(x) effect the automatic effectiveness of any such increase to the percentage or
(y) give rise to a Default or an Event of Default hereunder).

(b) Transactions with Affiliates. Enter into any material transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms no less favorable to the
Borrower than would be obtainable by the Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to any of the following:
(i) transactions between or among the Borrower and any of its wholly-owned
Subsidiaries; (ii) transactions involving the purchase or sale of crude oil,
natural gas and other hydrocarbons, in the ordinary course of business, so long
as such transactions are priced in line with industry accepted benchmark prices
and the pricing of such transactions are equivalent to the pricing of comparable
transactions with unrelated third parties; (iii) any employment, equity award,
equity option or equity appreciation agreement or plan, agreement or other
similar compensation plan or arrangement; (iv) the performance of any agreement
in effect on the Closing Date; (v) loans or advances to officers, directors and
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures and other purposes; (vi) maintenance of customary benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, deferred compensation plans and
retirement or savings plans and similar plans; (vii) fees and compensation paid
to, and indemnity provided on behalf of, officers, directors, employees or
consultants in their capacity as such; and (viii) sales of equity interests of
the Borrower to its Affiliates.

(c) Total Debt to Capitalization. As of the end of any fiscal quarter of the
Borrower, have a ratio of (i) Total Debt to (ii) Total Capitalization greater
than 0.65 to 1.00.

(d) Disposition of Assets. Lease, sell, transfer or otherwise dispose of,
voluntarily or involuntarily, all or substantially all of its assets.

(e) Mergers, Etc. Merge, consolidate or amalgamate with or into, any Person,
unless (i) the Borrower is the survivor or (ii) with respect to the Borrower,
the surviving Person, if not the Borrower, is organized under the laws of the
United States or a state thereof and has a Rating Level of Rating Level IV or
higher; provided, in each case under clause (i) or (ii), that both immediately
before and after giving effect to such proposed transaction, no Event of Default
or event which, with the giving of notice or the lapse of time, or both, would
constitute an Event of Default exists, or would exist or result.

(f) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in any liability in excess of $150,000,000
of the Borrower or any ERISA Affiliate to the PBGC, or (ii) permit circumstances
which give rise to a Termination Event described in clauses (b), (d) or (e) of
the definition of Termination Event with respect to a Plan so as to result in
any liability in excess of $150,000,000 of the Borrower or any ERISA Affiliate
to the PBGC.

 

53



--------------------------------------------------------------------------------

(g) Use of Proceeds. Use the proceeds of any Advance or Letter of Credit for any
purpose other than for general corporate purposes of the Borrower or its
Subsidiaries (including to refinance certain bank debt, finance working capital
and other general corporate purposes), or use, or permit any Subsidiary to use,
any such proceeds in any manner that violates or results in any violation of
Anti-Corruption Laws, Sanctions or Margin Regulations.

(h) Anti-Corruption Laws and Sanctions. Will not, and will not permit its
Subsidiaries to, use the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding or
financing any activities, business or transaction (A) of or with any Person that
at the time of such funding or financing is a Sanctioned Person, or (B) in any
country, region or territory that at the time of such funding or financing is a
Sanctioned Country, or (iii) in any manner that would result in the material
violation by the Borrower or its Subsidiaries of any Sanctions applicable to the
Borrower or its Subsidiaries.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay (i) (A) any Unreimbursed Amount remaining
outstanding and due and payable pursuant to Section 2.9(c)(iii), (B) any
principal on any Note, or (C) any principal on any Swingline Loan, in each case
when due and payable or (ii) any interest on (A) any Note or (B) any Swingline
Loan, in each case for more than five days after such interest becomes due and
payable or (iii) any facility fee set forth in Section 2.3 or any other amount
due hereunder for more than 15 days after such fee or other amount becomes due
and payable; or

(b) Any representation or warranty made by the Borrower (or any of its officers)
(including representations and warranties deemed made pursuant to Section 3.2)
under or in connection with any Loan Document shall prove to have been incorrect
in any material respect when made or deemed made; or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.2, or the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document, in
each case on its part required to be performed or observed by it if, in the case
of such other term, covenant or agreement, such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Borrower
by the Administrative Agent at the request of any Bank; or

(d) The Borrower or any Principal Subsidiary shall (i) fail to pay any principal
of or premium or interest on any Debt (other than Debt described in clause
(e) of the definition of Debt) which is outstanding in the principal amount of
at least $150,000,000 in the aggregate, of the Borrower or such Principal
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate the maturity of such Debt; or any such Debt shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or as a result of the giving of notice
of a voluntary prepayment), prior to the stated maturity

 

54



--------------------------------------------------------------------------------

thereof, or (ii) with respect to Debt described in clause (e) of the definition
of Debt, fail to pay any such Debt which is outstanding in the principal amount
of at least $150,000,000 in the aggregate, of the Borrower or such Principal
Subsidiary (as the case may be), when the same becomes due and payable, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or

(e) The Borrower or any Principal Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Principal Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 60 days; or the Borrower or
any Principal Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Any judgment, decree or order for the payment of money in excess of
$150,000,000 shall be rendered against the Borrower or any Principal Subsidiary
and shall remain unsatisfied and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment, decree or order or (ii) there
shall be any period longer than (A) 60 consecutive days or (B) such longer
period as allowed by applicable law during which a stay of enforcement of such
judgment, decree or order, by reason of a pending appeal or otherwise, shall not
be in effect; or

(g) Any Termination Event as defined in clauses (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent, (i) such Termination Event shall still exist and (ii) the sum (determined
as of the date of occurrence of such Termination Event) of the liabilities to
the PBGC resulting from all such Termination Events is equal to or greater than
$150,000,000; or

(h) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$150,000,000 or requires payments exceeding $150,000,000 in any year; or

(i) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the date hereof by an amount exceeding $150,000,000; or

(j) Any provision requiring the payment of principal, interest or fees by the
Borrower, or other material provision, of any Loan Document, after its execution
and delivery hereunder, for any reason is not or ceases to be legal, valid and
binding, or the Borrower shall so state in writing, in each case other than in
accordance with the express provisions of any Loan Document or as the
appropriate parties may otherwise agree under Section 8.1; or

(k) Any Change of Control shall occur;

 

55



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower,
declare the obligation of each Bank to make Advances and the obligation of the
L/C Issuers to issue Letters of Credit to be suspended or terminated (as so
notified by the Administrative Agent), whereupon the same shall forthwith be
suspended or terminated, as applicable, (ii) shall require the deposit of cash
collateral in respect of L/C Obligations as provided in Section 2.9(g)(ii), and
(iii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, declare the principal balance of the Total Outstanding
Amount, all interest accrued thereon and all other related accrued amounts
payable under this Agreement to be forthwith due and payable, whereupon the
principal balance thereof, all such accrued interest and all such accrued
amounts shall become and be forthwith due and payable, without presentment,
demand, protest, notice of intent to accelerate or further notice of any kind,
all of which are, to the extent permitted by law, hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code the
obligation of each Bank to make its Advances and the obligation of each L/C
Issuer to issue Letters of Credit, shall automatically be terminated and the
principal balance of the Total Outstanding Amount, all such accrued interest and
all such accrued amounts shall automatically become and be due and payable,
without presentment, demand, protest, notice of intent to accelerate or any
notice of any kind, all of which are, to the extent permitted by law, hereby
expressly waived by the Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 Authorization and Action.

(a) Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, rule, regulation or order. Instead, such term is used merely as
a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Banks with respect to any Letters
of Credit issued by it and the documents associated therewith, and each L/C
Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article VII with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
terms “Administrative Agent” as used in this Article VII and in the definition
of “Agent-Related Person” included the L/C Issuers with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuers.

Section 7.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact,

 

56



--------------------------------------------------------------------------------

and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The exculpatory provisions of
this Article shall apply to any such sub-agent or attorney-in-fact to the same
extent applicable to the Administrative Agent and shall apply to its activities
performed in executing duties of the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
or attorney-in-fact except to the extent that a court of competent jurisdiction
determines in a final, non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent or attorney-in-fact.

Section 7.3 Liability of Agent-Related Persons, L/C Issuers and Banks. No
Agent-Related Person, L/C Issuer or any Bank shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final, non-appealable judgment, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Bank or participant for any recital, statement, representation
or warranty made by the Borrower or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Bank or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or its Affiliates.

Section 7.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by it. The Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Majority Banks as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Banks, against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Banks (or such
greater number of Banks as may be expressly required hereby in any instance) and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Banks.

(b) For purposes of determining compliance with the conditions specified in
Section 3.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the date hereof specifying its objection thereto.

Section 7.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to it for the account of the Banks, unless the Administrative Agent shall have
received written notice referring to this Agreement, describing such Default and
stating

 

57



--------------------------------------------------------------------------------

that such notice is a “notice of default.” The Administrative Agent will notify
the Banks of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Majority
Banks in accordance with Article VI; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Banks.

Section 7.6 Credit Decision; Disclosure of Information by the Agent-Related
Persons. Each Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory laws, rules, regulations or orders relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Bank also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent herein, the Administrative Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any of its Affiliates which may come into
the possession of any Agent-Related Person.

Section 7.7 Indemnification of the Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Banks shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of the Borrower and without limiting the obligation of the Borrower to do so),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it, other than with respect to
arrangement or other fees payable solely to the Arrangers for procuring the
credit facility; provided, however, that no Bank shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities to
the extent they are found by a final non-appealable judgment of a court of
competent jurisdiction to (i) have resulted from the gross negligence or willful
misconduct of such Indemnitee or (ii) have arisen in connection with a material
breach of its obligations under this Agreement; provided, however, that no
action taken in accordance with the directions of the Majority Banks shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Bank shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Advances and all other sums payable hereunder or under any other
Loan Document, and the resignation of the Administrative Agent. Additionally,
each Bank agrees that it will not assert any claim against an Agent-Related
Person based on an alleged breach of fiduciary duty by such Agent-Related Person
in connection with this Agreement and/or the transactions contemplated hereby.

 

58



--------------------------------------------------------------------------------

Section 7.8 The Administrative Agent Individually. The Administrative Agent and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Borrower and its Affiliates as though it were not the Administrative Agent,
an L/C Issuer hereunder and without notice to or consent of the Banks. The Banks
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under any obligation to provide such information to them. With
respect to its Advances, the Administrative Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise such rights and
powers as though it were not the Administrative Agent or an L/C Issuer, and the
terms “Bank”, “Banks” include the Administrative Agent in its individual
capacity.

Section 7.9 Successor Administrative Agent. The Administrative Agent may resign
upon 30 days’ notice to the Banks and the Borrower. If the Administrative Agent
resigns under this Agreement, the Majority Banks shall appoint from among the
Banks a successor administrative agent for the Banks, which successor shall
require the prior written consent of the Borrower at all times other than during
the existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor is appointed prior to the
effective date of the resignation, the resigning Administrative Agent may
appoint, after consulting with the Banks and Borrower, a successor
administrative agent, from among the Banks. Upon the acceptance of its
appointment as successor hereunder, the Person acting as such successor shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated, and without any other or further act
or deed on the part of any Person. After the retiring Administrative Agent’s
resignation hereunder, the provisions of this Article VII and Section 8.4 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment by the date which is 30 days
following the Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Banks appoint a successor
administrative agent as provided for above. If the Administrative Agent becomes
a Defaulting Bank, then the Borrower may remove the Administrative Agent from
its role as Administrative Agent and, as applicable, as an L/C Issuer and Bank,
upon at least ten (10) Business Days prior written notice to the Administrative
Agent; provided that (i) such notice shall provide that the effectiveness of
such removal shall be contingent upon an appointment of a successor
administrative agent (such appointed successor agent, a “Successor Agent”); (ii)
the Borrower shall appoint from among the Banks a successor administrative agent
for the Banks, which successor shall be consented to by the Majority Banks
(which consent shall not be unreasonably withheld, delayed or conditioned);
(iii) such appointment shall be accepted by the Successor Agent, in its sole
discretion and in writing; (iv) prior to the effectiveness of such removal, the
Borrower shall have replaced such Defaulting Bank or terminated its Commitment,
in each case, as contemplated by Section 2.18(b), replaced such Defaulting Bank
as Swingline Lender and Cash Collateralized or replaced all Letters of Credit
issued by such Defaulting Bank in its capacity as an L/C Issuer and (v) such
Defaulting Bank shall otherwise be subject to the provisions of Section 2.19.

Section 7.10 The Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed

 

59



--------------------------------------------------------------------------------

or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
indebtedness and liabilities that are owing by the Borrower under the Loan
Documents and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent under Section 2.3 and Section 2.9(i) and (j)) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.3 and 8.4(a).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the outstanding
Advances, L/C Obligations or other indebtedness or liabilities of the Borrower
under the Loan Documents, or the rights of any Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.

Section 7.11 Other Agents; Arrangers and Managers. None of the Banks or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder (including for the avoidance of doubt, the
Appendices hereto).

Section 7.12 Posting of Communications

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Banks and the L/C Issuers
by posting the Communications on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or
any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks, each of the L/C Issuers and the Borrower acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving

 

60



--------------------------------------------------------------------------------

or vetting the representatives or contacts of any Banks that are added to the
Approved Electronic Platform, and that there may be confidentiality and other
risks associated with such distribution. Each of the Banks, each of the L/C
Issuers and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER , THE BORROWER OR ANY OF
THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY BANK, ANY L/C ISSUER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT OF DIRECT OR ACTUAL DAMAGES (AND NOT
ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES) THAT ARE
FOUND BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH PERSON’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR
MATERIAL BREACH OF ANY CONTRACTUAL UNDERTAKING UNDER THIS AGREEMENT.

(d) Each Bank and each L/C Issuer agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Bank for purposes of the Loan Documents. Each Bank and L/C Issuer agrees
(i) to notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Bank’s or L/C Issuer’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

(e) Each of the Banks, each of the L/C Issuers and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Bank or any L/C Issuer to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

(g) Subject to Section 7.12(c) and to the extent permitted by applicable law,
(i) the Borrower shall not assert, and the Borrower hereby waives, any claim
against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), and (ii) no
party hereto shall assert, and each such party hereby waives, any claim against
any other party hereto.

 

61



--------------------------------------------------------------------------------

Section 7.13 Certain ERISA Matters. (a) Each Bank (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of the
Section 3(42) of ERISA or otherwise) of one or more of (a) an “employee benefit
plan” (as defined in Section 3(3) of ERISA that is subject to Title I of ERISA,
(b) a “plan” as defined in Section 4975 of the Code to which Section 4975 of the
Code applies, or (c) any Person whose assets include (for purposes of the Plan
Asset Regulations or otherwise for purposes of Title I of ERISA or Section 4975
of the Code) the assets of any such “employee benefit plan” or “plan” with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loan Documents,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loan Documents,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loan Documents,
(C) the entrance into, participation in, administration of and performance of
the Loan Documents satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14, (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loan
Documents and (E) all of the conditions for exemptive relief thereunder are and
will continue to be satisfied in connection therewith, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent, or any Arranger, any Syndication Agent, or any Documentation Agent is a
fiduciary with respect to the assets of such Bank involved in such Bank’s
entrance into, participation in, administration of and performance of the Loan
Documents (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 

62



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Arranger, Syndication Agent and
Documentation Agent hereby informs the Banks that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Advances, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Advances, the Letters of Credit or the Commitments for an amount less than
the amount being paid for an interest in the Advances, the Letters of Credit or
the Commitments by such Bank or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments, Etc. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Bank directly affected thereby, do any of the following (with
respect to such Bank that is not in agreement therewith): (a) waive any of the
conditions specified in Article III, (b) increase such Bank’s Commitment or
subject it to any additional obligations, (c) forgive or reduce the principal
of, or interest on, the Total Outstanding Amount or any fees or other amounts
payable hereunder to such Bank, (d) postpone any date fixed for any payment of
principal of, or interest on, the Total Outstanding Amount or any fees or other
amounts payable hereunder, (e) take any action which requires the consent of
such Bank before it is applicable to such Bank pursuant to the terms of any Loan
Document, (f) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes which shall be required for the Banks or
any of them to take any action under any Loan Document or (g) amend this
Section 8.1; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or any L/C Issuer in
addition to the Banks required above to take such action, affect the rights or
duties of the Administrative Agent or such L/C Issuer under any Loan Document.
Notwithstanding anything to the contrary herein, this Section 8.1, in respect of
a Defaulting Bank, shall be subject to Section 2.19.

Section 8.2 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or delivered, if to the Borrower, at its address or telecopier
numbers set forth below:

EOG Resources, Inc.

1111 Bagby, Sky Lobby 2

Houston, Texas 77002

Attention: Robert L. West, Vice President and Treasurer

Telephone No.: (713) 651-6592

Telecopier No.: (713) 651-6980 and (713) 651-6593

Email: robert_west@eogresources.com

Website: http://www.eogresources.com

 

63



--------------------------------------------------------------------------------

with a copy to:

EOG Resources, Inc.

1111 Bagby, Sky Lobby 2

Houston, Texas 77002

Attention: Michael P. Donaldson, Executive Vice President and General Counsel

Telephone No.: (713) 651-7000

Telecopier No.: (713) 651-6987

Website: http://www.eogresources.com

if to any Bank, at its Domestic Lending Office; if to the Administrative Agent,
except as provided in Sections 2.2(a) and 2.8 (in which case notice shall be
sent to the address listed in Exhibits B and C, unless the Administrative Agent
designates a different address as provided below), at its address or telecopier
number set forth below:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: James Linden

Telephone No.: (302) 634-3919

Telecopier No.: (201) 639-5215

Email: james.linden@chase.com

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. The
notices contemplated by the definitions of “Borrowing” and “Interest Period” and
by Section 2.8 may be combined in one notice, if all required information is
provided in the combined notice and the combined notice meets the requirements
as to timeliness set forth in each definition and Section to which the combined
notice pertains. The Administrative Agent and the Banks shall be entitled to
reasonably rely and act upon any notices (including telephonic Notices of
Borrowing) reasonably believed by it to have been given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Bank from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower as not to extent set forth in
Section 8.4(c). All telephonic notices to and other communications between any
parties hereto may be recorded by any party to such communication, and each of
the parties hereto hereby consents to such recording by any other party hereto.
Any disclosure or notice received by the Administrative Agent pursuant to
Sections 4.1(f), (g), (j) or 5.1(a) hereof will be posted to Intralinks by the
Administrative Agent and shall be subject to the confidentiality provisions set
forth in Section 8.10.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when received by the receiving
facsimile equipment (except that, if not given during normal business hours (or
on a day other than a Business Day) for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

64



--------------------------------------------------------------------------------

(b) Notices and other communications to the Banks and the L/C Issuers hereunder
may be delivered or furnished by Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Bank. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) other than with respect to postings pursuant
to Section 5.1(a), notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours (or on a day other than a Business Day) of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 8.3 No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any right under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other right. The remedies provided in the Loan Documents
are cumulative and not exclusive of any remedies provided by law or in equity.

Section 8.4 Costs and Expenses.

(a) The Borrower agrees (i) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse the Administrative Agent, each Swingline Lender, each L/C Issuer
and each Bank for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect hereof and
during any legal proceeding, including any proceeding under the Bankruptcy Code
or any other law relating to bankruptcy, insolvency or reorganization or relief
of debtors), including all Attorney Costs; provided that a Defaulting Bank will
not be reimbursed for its costs and expenses related to the replacement of such
Defaulting Bank pursuant to Section 2.18(c) or other matters incidental thereto;
provided further that any such legal expenses shall be limited to one firm of
counsel for the Administrative Agent, each Swingline Lender, each L/C Issuer and
each Bank, taken as a whole and, if necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) material to the interests of the Administrative Agent,
each Swingline Lender, each L/C Issuer and each Bank, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Administrative
Agent, each Swingline Lender, each L/C Issuer or each Bank affected by such
conflict retains its own single counsel and informs the Borrower of another firm
of counsel for such Person) (or otherwise as agreed by the Borrower).

 

65



--------------------------------------------------------------------------------

(b) If any payment or purchase of principal of, or Conversion of, any Eurodollar
Advance or Eurodollar Borrowing is made other than on the last day of an
Interest Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Sections 2.10, 2.11, 2.12 or 2.18 or acceleration of the
maturity of the Total Outstanding Amount pursuant to Section 6.1 or for any
other reason, the Borrower, subject to Section 8.8, shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Person any amounts required to
compensate it for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, purchase or Conversion, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Person to fund or maintain such Advance. A
certificate in reasonable detail as to the basis for and the amount of such
loss, costs or expense, submitted to the Borrower and the Administrative Agent
by such Person, shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Syndication Agent, each Arranger, each Swingline Lender, each Bank, each Bank
acting as an L/C Issuer and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses
(other than losses for anticipated profits), damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee (other than by
any other Indemnitee) in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Advance, Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are found by a final
non-appealable judgment of a court of competent jurisdiction to arise from
(a) the willful misconduct, gross negligence or material breach of any
contractual undertaking hereunder by such Indemnitee, its Affiliates or their
officers, directors or employees or (b) any proceeding that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee (except in its capacity or in
fulfilling its role as Administrative Agent, Arranger, L/C Issuer or Swingline
Lender). No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, provided such Indemnitee has taken and maintains commercially
reasonable efforts and controls to safeguard the use and access of such material
and information, nor shall any Indemnitee have any liability for any indirect,
special, punitive or consequential

 

66



--------------------------------------------------------------------------------

damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
date hereof). This Section 8.4 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(d) All amounts due under this Section 8.4 shall be payable within 20 Business
Days after the Borrower’s receipt of a reasonably detailed invoice therefor. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Bank, the termination of the Commitments, and the
repayment, satisfaction or discharge of all sums payable hereunder or under any
other Loan Document.

Section 8.5 Payments Set Aside; Right of Set-Off.

(a) To the extent that any payment by or on behalf of the Borrower under this
Agreement or a Person entitled to under this Agreement exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other laws
relating to bankruptcy, insolvency or reorganization or relief of debtors or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or
repaid, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the NYFRB Rate from time to time in
effect.

(b) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 6.1 to authorize the Administrative Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.1, each Bank and L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness,
whether or not such obligations may be unmatured, at any time owing by such Bank
or such L/C Issuer to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement and the Note held by such Bank, irrespective of whether or not
the Administrative Agent or such Bank shall have made any demand under this
Agreement or such Note; provided, that in the event that any Defaulting Bank
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Banks, the L/C Issuers
and the Borrower as herein provided, and (y) such Defaulting Bank shall promptly
provide to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Bank as to which it exercised such
right of setoff. Each Bank and L/C Issuer agrees promptly to notify the Borrower
after any such set-off and application made by such Bank or such L/C Issuer;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Bank and L/C Issuer under this
Section 8.5(b) are in addition to other rights and remedies (including other
rights of set-off) which such Bank or such L/C Issuer may have.

Section 8.6 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written

 

67



--------------------------------------------------------------------------------

consent of each Bank then committed to make advances or extend letters of credit
to it (other than an assignment effectuated by a merger or consolidation
permitted by Section 5.2(e) to the surviving Person referred to herein). No Bank
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) or (h) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and the Advances at the time owing to it, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Bank subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent (or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 (or its remaining commitments, if less)
unless each of the Administrative Agent, each Swingline Lender and each L/C
Issuer and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Advances or the Commitment assigned; (iii) any
assignment of a Commitment must be approved by the Administrative Agent and each
L/C Issuer, in each case (1) such approval not to be unreasonably withheld,
delayed or conditioned and (2) unless the Person that is the proposed assignee
is itself a Bank or an Affiliate of a Bank (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall (1) execute and deliver to the Administrative Agent an
Assignment and Assumption or (2) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 and the Eligible Assignee, if it shall not be a Bank,
shall deliver to the Administrative Agent an administrative questionnaire and
shall deliver to the Borrower, all relevant information for notices under the
Loan Documents to such assignee. Subject to the foregoing clauses (b)(i) through
(b)(iv), the Administrative Agent shall record such assignment and, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.11, 2.14, and
8.4 with respect to facts and circumstances occurring while such Person was a
Bank prior to the effective date of such assignment). Upon written request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee Bank.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be null and void.

 

68



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Payment Office a copy of each
Assignment and Assumption delivered to or otherwise recorded by it. The
Administrative Agent shall maintain a register for the recordation of the names
and addresses of the Banks and the Commitments of, and principal amounts of the
Advances and L/C Obligations owing to, each Bank pursuant to the terms hereof
from time to time (each, a “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Banks shall treat each Person whose name is recorded in a Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Bank’s participations in L/C Obligations) and stated
interest owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations and
(iii) the Borrower, the Administrative Agent and the other Banks shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement. Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce, and to participate in any related decision to
enforce, this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (b), (c), or
(d) of the first proviso to Section 8.1 that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.14, and 8.4(b)
if it actually incurs any loss or expense pursuant to such sections, and then,
solely to the same extent as if it were the Bank from which it had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.5(b) as though it were a Bank, provided such Participant agrees to be
subject to Section 2.15 as though it were a Bank. Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.6, Section 2.7, Section 2.11, Section 2.14 or Section 8.4(b) than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the Borrower shall expressly
agree otherwise in writing. A Participant that would be a Foreign Bank if it
were a Bank shall not be entitled to the benefits of Section 2.14 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Sections
2.14, 2.15 and 8.18 as though it were a Bank.

 

69



--------------------------------------------------------------------------------

(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

(g) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swingline Lenders and the L/C Issuers, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have approved such assignee unless it shall have
objected thereto by written notice to the Administrative Agent within ten
Business Days after having received written notice thereof; provided, further,
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Bank.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“Approved Fund” means any Fund (that, so long as no Event of Default has
occurred and is continuing, is approved by the Borrower, such approval not to be
unreasonably withheld) that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

(h) Notwithstanding anything to the contrary contained herein, any Bank that is
a Fund may create a security interest in all or any portion of the Advances
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, so long as no Event of Default has occurred
and is continuing, such security interest is approved by the Borrower, such
approval not to be unreasonably withheld; provided, further, that unless and
until such trustee actually becomes a Bank in compliance with the other
provisions of this Section 8.6, (i) no such pledge shall release the pledging
Bank from any of its obligations under the Loan Documents and (ii) such trustee
shall not be entitled to exercise any of the rights of a Bank under the Loan
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, if at any time
any Bank assigns all of its Commitment and Total Outstanding Amount pursuant to
subsection (b) above and such Bank is an L/C Issuer then, such Bank may, upon 30
days’ notice to the Borrower and the Banks, resign as such L/C Issuer. In the
event of any such resignation, the Borrower shall be entitled to appoint from
among the Banks (or, with the Administrative Agent’s consent (not to be
unreasonably withheld, delayed, or conditioned) another financial institution
that becomes a Bank in accordance with Section 8.6) one or more successor L/C
Issuers hereunder (as the case may be); provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of such
Bank. If a Bank resigns as an L/C Issuer, it shall retain all the rights and
obligations of such L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation and all L/C Obligations
with respect thereto.

Section 8.7 Governing Law; Entire Agreement; Integration; Jurisdiction.

 

70



--------------------------------------------------------------------------------

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes,
the other Loan Documents and any related fee letters signed by the Borrower
comprise the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersede all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or any Bank in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
JOINDER AGREEMENT, EACH PARTY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. EACH PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

Section 8.8 Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest contracted for, charged, received, reserved, taken
or paid under the Loan Documents shall not exceed the Highest Lawful Rate. If
the Administrative Agent or any Bank shall contract for, charge, take, reserve
or receive interest in an amount or at a rate that exceeds the Highest Lawful
Rate, the excess interest shall be applied to the principal of the Advances, and
if such excess exceeds such unpaid principal, such interest shall be refunded to
the Borrower. In determining whether the interest contracted for, charged,
received, reserved, taken or paid by the Administrative Agent or a Bank exceeds
the Highest Lawful Rate, such Person may, to the extent permitted by applicable
law, rule, regulation or order (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the amounts payable hereunder and under the
other Loan Documents.

The provisions of this Section 8.8 shall govern and control over every other
provision of any other Loan Document which conflicts or is inconsistent with
this Section, even if such provision declares that it shall control or govern.

Section 8.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

71



--------------------------------------------------------------------------------

Section 8.10 Confidentiality. The Administrative Agent and each Bank agrees that
it will use reasonable efforts not to disclose without the prior consent of the
Borrower (other than to its employees, auditors or counsel, to another Bank, or
to such Bank’s own holding or parent company and its Affiliates, in each case if
the disclosing Bank or its holding or parent company in its sole discretion
determines that any such party should have access to such information, each of
whom shall be instructed and shall agree to maintain such information
confidential, provided that if the confidentiality obligations hereunder are
breached by such Person following the permitted disclosure, the Administrative
Agent or such disclosing Bank, as applicable, shall be responsible for such
breach) any information with respect to the Borrower or its Subsidiaries which
is furnished pursuant to this Agreement or any other Loan Document and which is
designated by the Borrower to the Banks in writing as confidential; provided
that any Bank may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Bank or its Affiliates,
or to the Federal Reserve Board or the FDIC or similar organizations (whether in
the United States or elsewhere) or any self-regulatory authority (such as the
National Association of Insurance Commissioners), (c) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Bank (the Administrative Agent and such Bank agree, to the
extent not prohibited by applicable law, to inform the Borrower promptly thereof
prior to disclosure), (e) to any assignee, participant, prospective assignee or
prospective participant or to any direct contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction to which
the Borrower is a counterparty with respect to the Borrower’s obligations
hereunder, if such assignee, participant, prospective assignee, prospective
participant, counterparty or advisor agrees to be bound by this Section 8.10 and
(f) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder.

Section 8.11 Material Non-Public Information.

(a) EACH BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER,
ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS AFFILIATES AND
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 8.12 Survival; Term; Reinstatement. In addition to the other provisions
of this Agreement expressly stated to survive the termination of this Agreement,
the obligations of the Borrower under Sections 2.6, 2.11, 2.14, 2.18 and 8.4 and
the last sentence of this Section 8.12 and the obligations of the Banks under
Section 2.14(e) and Section 8.10 shall survive the termination of this
Agreement. The

 

72



--------------------------------------------------------------------------------

Borrower agrees that if at any time all or any part of any payment previously
applied by any Bank to any Advance or other sum hereunder is or must be returned
by or recovered from such Bank for any reason (including the order of any
bankruptcy court), the Loan Documents shall automatically be reinstated to the
same effect as if the prior application had not been made, and the Borrower
hereby agrees to indemnify such Bank against, and to save and hold such Bank
harmless from, any required return by or recovery from such Bank of any such
payment.

Section 8.13 Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.

Section 8.14 Time of the Essence. Time is of the essence of the Loan Documents.

Section 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 8.16 Effectiveness. This Agreement shall become effective (the “Closing
Date”) when it shall have been executed and delivered by the Borrower and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Person
or been notified by such Person that such Person has executed it and thereafter
shall be binding upon and inure to the benefit of and be enforceable by the
Borrower, the Administrative Agent and each Bank and their respective successors
and permitted assigns.

Section 8.17 Electronic Execution. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf, or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent.

Section 8.18 Tax Forms.

(a) (i) Concurrent with the execution of any Note or Assignment and Assumption,
as applicable, each Bank that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall, in accordance with
the applicable U.S. Treasury Regulations, deliver to each of the Borrower and
the Administrative Agent, a duly signed completed copy of either (A) IRS Form
W-8BEN-E or any successor thereto (relating to such Foreign Bank and indicating
whether such Foreign Bank is entitled to an exemption from, or reduction of,
withholding tax on any or all payments to be made to such Foreign Bank by the
Borrower pursuant to this Agreement), (B) IRS Form W-8ECI or any successor
thereto (relating to any or all payments to be made to such Foreign Bank by the
Borrower pursuant to this Agreement) to certify to the Borrower and the
Administrative Agent that such Foreign Bank is entitled to

 

73



--------------------------------------------------------------------------------

an exemption from, or reduction of, U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code, or (C) in the case of a
Foreign Bank claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (1) a certificate to the effect that such Foreign
Bank is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(y) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (z) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (2) IRS Form W-8BEN-E or any
successor thereto,. Thereafter and from time to time, each such Foreign Bank
shall (x) promptly submit to each of the Borrower and the Administrative Agent,
respectively, such additional duly completed and signed copies of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may be reasonably requested by the Borrower
or the Administrative Agent or as may then be available or required under then
current United States laws and regulations to entitle it to an exemption from or
reduction of, United States withholding taxes in respect of any or all payments
to be made to such Foreign Bank by the Borrower pursuant to this Agreement,
(y) promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (z) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Bank, and as may be reasonably necessary
(including the re-designation of its Applicable Lending Office) to avoid any
requirement of applicable laws, rules, regulations or orders that the Borrower
make any deduction or withholding for taxes from amounts payable to such Foreign
Bank.

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to each of the Borrower and the
Administrative Agent on the date when such Foreign Bank ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (in the reasonable exercise of its discretion), (A) a duly
signed completed copy of the forms or statements required to be provided by such
Bank as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Bank acts for its own account that is not
subject to U.S. withholding tax, and (B) a duly signed completed copy of IRS
Form W-8IMY (or any successor thereto), together with any information such Bank
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, including IRS Form W-8BEN, Form W-8BEN-E or
Form W-8ECI (or any successors thereto) from the Person for whom the Bank is
acting as an intermediary, to establish that such Bank is not acting for its own
account with respect to a portion of any such sums payable to such Bank.
Thereafter and from time to time, each such Foreign Bank shall (A) promptly
submit to each of the Borrower and the Administrative Agent, respectively, such
additional duly completed and signed copies of such form (or such successor form
as shall be adopted from time to time by the relevant United States taxing
authorities) as may be reasonably requested by the Borrower or the
Administrative Agent or as may then be available or required under then current
United States laws and regulations, (B) promptly notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any information provided on such form, and (C) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Bank, and as may be reasonably necessary (including the redesignation of its
Applicable Lending Office) to avoid any requirement of applicable laws, rules,
regulations or orders that the Borrower make any deduction or withholding for
taxes from amounts payable to such Foreign Bank.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Bank under Section 2.14, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Bank transmits with an IRS Form W-8IMY pursuant to this
Section 8.18(a) or (B) if such Bank shall have failed to satisfy the foregoing
provisions of this Section 8.18(a); provided that if such Bank shall have
satisfied the requirements of this Section 8.18(a), nothing in this
Section 8.18(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 2.14 in the event that, as a result of any change in any
applicable law, treaty

 

74



--------------------------------------------------------------------------------

or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Bank is no longer properly entitled
to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Bank or other Person for the account of which
such Bank receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 8.18(a).

(b) Concurrent with the execution of any Note or any Assignment and Assumption,
each Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent two duly signed completed copies of IRS Form W-9 (or any
successor thereto) certifying that such Bank is exempt from U.S. federal backup
withholding tax. If such Bank fails to deliver such forms, then the Borrower or
the Administrative Agent may withhold (and the Borrower shall have no obligation
to pay additional amounts under Section 2.14) with respect to any payment to
such Bank in an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

(c) If any governmental authority, central bank or comparable agency asserts
that the Borrower or the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Bank, such Bank shall indemnify the Borrower or the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Borrower or the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Borrower or the Administrative Agent. The obligation of
the Banks under this Section shall survive the termination of the Commitments,
repayment of all amounts payable hereunder and under the other Loan Documents
and the resignation of the Administrative Agent.

Section 8.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.20 USA Patriot Act Notice. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and any other applicable
anti-money laundering, anti-terrorist financing and “know your client”
applicable laws (collectively, including any published or publicly available
guidelines or orders thereunder, the “AML Legislation”), it is or from time to
time shall be required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the AML Legislation (including, if applicable, information
regarding such Person’s directors, authorized signing officers, or other Persons
in control of each such Person) (such required information with respect to the

 

75



--------------------------------------------------------------------------------

Borrower, the “AML Borrower Information”). The Borrower shall provide such
information and take such actions reasonably related to the AML Borrower
Information as, in each case, are commercially reasonable and reasonably
requested by any Bank in order to assist such Bank in maintaining compliance
with AML Legislation in relation to the Borrower and this Agreement.

Section 8.21 No Fiduciary Duty.

(a) The Administrative Agent, each Bank and each of their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower and its stockholders and
Affiliates. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its Affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

(b) The Borrower further acknowledges and agrees that each Credit Party,
together with its Affiliates, is a full service securities or banking firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party hereto has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to the Borrower,
confidential information obtained from other companies.

 

76



--------------------------------------------------------------------------------

Section 8.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EOG RESOURCES, INC., Borrower By:  

/s/ Robert L. West

Name:   Robert L. West Title:   Vice President and Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer, Bank and Swingline Lender By:  

/s/ Debra Hrelja

Name:   Debra Hrelja Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as L/C Issuer, Bank and Swingline Lender By:  

/s/ Maureen P. Maroney

Name:   Maureen P. Maroney Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BMO Harris Financing, Inc. By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, By:  

/s/ Lincoln LaCour

Name:   Lincoln LaCour Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as L/C Issuer and Bank By:
 

/s/ Trudy Nelson

 

Trudy Nelson

Authorized Signatory

By:  

/s/ Donovan C. Broussard

 

Donovan C. Broussard

Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

The Bank of Nova Scotia, Houston Branch By:  

/s/ Marc Graham

Name:   Marc Graham Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association By:  

/s/ Jeffrey Cobb

Name:   Jeffrey Cobb Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Tyler Ellis

Name:   Tyler Ellis Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Bank By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Denise S. Davis

Name:   Denise S. Davis Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Executive Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association By:  

/s/ Mark Salierno

Name:   Mark Salierno Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Chad W. Stephenson

Name:   Chad W. Stephenson Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

FACILITY FEE AND APPLICABLE MARGIN

 

*RATING LEVELS

 

Rating Level

Level I

   

Rating Level

Level II

   

Rating Level

Level III

   

Rating Level

Level IV

   

Rating Level

Level V

      If the Borrower’s
senior unsecured long-
term debt is rated A+
or higher by S&P or
A1 or higher by
Moody’s.     If the Borrower’s
senior unsecured long-
term debt is rated A
by S&P or A2 by
Moody’s.     If the Borrower’s
senior unsecured long-
term debt is rated A-
by S&P or A3 by
Moody’s.     If the Borrower’s
senior unsecured long-
term debt is rated
BBB+ by S&P or
Baa1 by Moody’s.     If the Borrower’s
senior unsecured
long-term debt is
rated BBB or lower
by S&P or Baa2 or
lower by Moody’s.   **Facility Fees (per annum):     0.060 %      0.075 %     
0.100 %      0.125 %      0.150 %  ***Applicable Margin – Base Rate (as used in
conjunction with Base Rate Advance) [Base Rate plus]     0.000 %      0.000 %   
  0.000 %      0.000 %      0.075 %  ****Applicable Margin – Non-Base Rate (as
used in conjunction with: (i) L/C Fee Rate; (ii) Eurodollar Advance; and
(iii) Swingline Loan) [Eurodollar Rate plus]     0.690 %      0.800 %      0.900
%      1.000 %      1.100 % 

 

*

In the case of a single split rating, the relevant Rating Level shall be the
higher of S&P or Moody’s rating. In the event of a multiple split rating, the
relevant Rating Level shall be one level below the higher rating.

**

For purposes of determining facility fees, the Rating Level for each calendar
quarter shall be determined as of the first day of such quarter.

***

For purposes of determining the Applicable Margin for Base Rate Advances, the
Rating Level for each calendar quarter shall be determined as of the first day
of such quarter.

****

For purposes of determining the Applicable Margin for Eurodollar Advances, the
Rating Level will be determined as of the first day of the Interest Period for
such Eurodollar Advances. For purposes of determining the L/C Fee Rate, the
Rating Level will be the Rating Level in effect on each applicable day of the
quarter or term, as the case may be, with respect to any such Letter of Credit.

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

BANKS, COMMITMENTS, PRO RATA SHARES, LETTER OF CREDIT COMMITMENTS

AND ADMINISTRATIVE INFORMATION

 

Bank

   Commitment      Pro Rata Share     Letter of Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

Citibank, N.A.

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

BMO Harris Financing, Inc.

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

Branch Banking & Trust Company

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

The Bank of Nova Scotia, Houston Branch

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

Wells Fargo Bank, National Association

   $ 160,000,000.00        8.00 %    $ 100,000,000.00  

Bank of America, N.A.

   $ 135,000,000.00        6.75 %    $ 0.00  

Barclays Bank PLC

   $ 135,000,000.00        6.75 %    $ 0.00  

Goldman Sachs Bank USA

   $ 135,000,000.00        6.75 %    $ 0.00  

PNC Bank, National Association

   $ 135,000,000.00        6.75 %    $ 0.00  

Sumitomo Mitsui Banking Corporation

   $ 135,000,000.00        6.75 %    $ 0.00  

U.S. Bank National Association

   $ 135,000,000.00        6.75 %    $ 0.00  

Comerica Bank

   $ 70,000,000.00        3.50 %    $ 0.00     

 

 

    

 

 

   

 

 

 

Total

   $ 2,000,000,000.00        100.00 %    $ 700,000,000.00  

 

Schedule II



--------------------------------------------------------------------------------

BANK ADMINISTRATIVE INFORMATION

 

Bank

  

Contact Information

  

Domestic Lending Office

  

Eurodollar Lending Office

JPMorgan Chase Bank, N.A.   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: James Linden

Phone: (302) 634-3919

Email: james.linden@chase.com

Fax: (201) 639-5215

  

270 Park Avenue

New York, New York 10017

  

270 Park Avenue

New York, New York 10017

Citibank, N.A.   

811 Main Street

Houston TX—Texas US 77002

Attn: Cathy Shepherd

Phone: 713-821-4711

E-mail: cathy.shepherd@citi.com

  

1615 Brett Road, Bld III

New Castle, DE 19720

Attention: Citi Loan Operations

Fax: 212-994-0847

  

1615 Brett Road, Bld III

New Castle, DE 19720

Attention: Citi Loan Operations

Fax: 212-994-0847

BMO Harris Financing, Inc.    700 Louisiana, Suite 2100 Houston, Texas 7702
Attn: Jim Ducote
Phone: 713-546-9760
Fax: 713-223-4007
Email: jim.ducote@bmo.com    115 S. LaSalle St., 17th Fl West Chicago, Illinois
60603    115 S. LaSalle St., 17th Fl West Chicago, Illinois 60603 Branch
Banking & Trust Company    333 Clay Street, Suite 4495 Houston, Texas 77002
Attn: DeVon Lang
Phone: 713-797-2136
Fax: 713-932-6285
Email: DJLang@bbandt.com    200 West Second Street
Winston-Salem, NC 27101
Attn: Connie Arrington    200 West Second Street Winston-Salem, NC 27101
Attn: Connie Arrington Canadian Imperial Bank of Commerce, New York Branch   
595 Bay St., 5th Floor
Toronto, Ontario, Canada
ON M5G 2C2 Attn: Hudge Singh
Phone: 416-304-8422
Fax: 905-948-1934
Email: Hudge.Singh@cibc.ca    425 Lexington Avenue, 4th Floor New York, NY 10017
   425 Lexington Avenue, 4th Floor New York, NY 10017 The Bank of Nova Scotia,
Houston Branch    711 Louisiana, Suite 1400 Houston, Texas 77002
Attn: Marc Graham
Phone: 713-705-0510
Email: marc.graham@scotiabank.com    711 Louisiana St., Suite 1400 Houston,
Texas 77002    720 King Street West, 4th Floor Toronto, Ontario, M5V-2T3 Wells
Fargo Bank, National Association    1000 Louisiana, 10th Floor Houston, Texas
77002
Attn: Jeffrey Cobb
Phone: 713-319-1346
E-mail: Jeffrey.a.cobb@wellsfargo.com    1000 Louisiana, 9th Floor Houston,
Texas 77002    1000 Louisiana, 9th Floor Houston, Texas 77002 Bank of America,
N.A.    800 Capital St., Ste. 1560 Houston, TX 77002
Attn: Tyler Ellis
Phone: 713-247-7007    150 N. College St. Charlotte, North Carolina 28255    150
N. College St. Charlotte, North Carolina 28255 Barclays Bank PLC   

400 Jefferson Park

Whippany, NJ 07981


Attn: Victoria Clarke


Phone: 201-499-3186


Email: victoria.clarke@barclays.com

  

745 Seventh Avenue

New York, New York 10019

  

745 Seventh Avenue

New York, New York 10019

Goldman Sachs Bank USA    Jamie Minieri
c/o Goldman, Sachs & Co.
2001 Ross Ave, 29th Floor
Dallas, TX 75201
Phone: 212-934-3921
Fax: 917-977-3966
E-mail: gsd.link@gs.com    200 West Street
New York, NY 10282    200 West Street
New York, NY 10282

 

Schedule II



--------------------------------------------------------------------------------

Bank

  

Contact Information

  

Domestic Lending Office

  

Eurodollar Lending Office

PNC Bank, National Association   

1200 Smith Street, Ste 830

Houston, Texas 77002-4313

Attn: Denise S. Davis

Phone: 713-658-3934

Email: denisedavis@pnc.com

  

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

  

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

Sumitomo Mitsui Banking Corporation   

1200 Smith Street, Ste 1140

Houston, Texas 77002-4313

Attn: Peter Shen

Phone: 713-277-3505

Email: peter_shen@smbcgroup.com

  

277 Park Avenue

New York, NY 10172

  

277 Park Avenue

New York, NY 10172

U.S. Bank National Association   

Mark L. Salierno, VP

1095 Avenue of the Americas, 15th Floor

New York, NY 10036

Email: mark.salierno@usbank.com

  

800 Nicollet Mall

Minneapolis, MN 55402

  

800 Nicollet Mall

Minneapolis, MN 55402

Comerica Bank   

Two Riverway Drive, Suite 1400

Houston, TX 77056

Attn: Chad W. Stephenson

Phone: 713-507-1111

Email: cwstephenson@comerica.com

  

Two Riverway Dr. Suite 1400

Houston, TX    77056

 

Loan Operations:

CLSLoanServicingTx@comerica.com

39200 Six Mile Road

MC 7511

Livonia, MI 48152

Phone: 734-632-3059

FAX: 734-632-2993

Email: CLSLoanServicingTx@comerica.com

  

Two Riverway Dr. Suite

1400

Houston, TX    77056

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

OUTSTANDING LETTERS OF CREDIT

None.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

SWINGLINE COMMITMENTS

 

JPMorgan Chase Bank, N.A.

   $ 150,000,000.00  

Citibank, N.A.

   $ 150,000,000.00  

Total

   $ 300,000,000.00  

 

Schedule IV



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

 

U.S. $_________________       ________, ______

FOR VALUE RECEIVED, the undersigned, EOG Resources, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to __________________ (the “Bank”) for
the account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) and in the currency herein provided, the principal sum of
__________________ U.S. dollars (U.S. $__________) or, if less, the aggregate
unpaid principal amount of the Advances (as defined in the Revolving Credit
Agreement dated as of June 27, 2019, among the Borrower, the Bank, certain other
lenders that may be parties thereto from time to time and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Bank and such other lenders; such
Revolving Credit Agreement, as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) owing to the Bank outstanding on the
Termination Date; provided that for the full term of this Promissory Note the
interest rate produced by the aggregate of all sums paid or agreed to be paid to
the holder of this Promissory Note for the use, forbearance or detention of the
debt evidenced hereby shall not exceed the Highest Lawful Rate.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance owing to the Bank from the date of such Advance until such principal
amount is paid in full, at such interest rates, and due at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at its Payment
Office, in same day funds. Each Advance owed to the Bank by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Bank and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This Promissory Note is one of the Notes referred to in, and is subject to and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Advances by the Bank to the
Borrower from time to time within the limits provided in the Credit Agreement,
the indebtedness of the Borrower resulting from each Advance owing to the Bank
being evidenced by this Promissory Note, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. Unless otherwise defined
herein, any term used in this Promissory Note and defined in the Credit
Agreement shall have the meaning ascribed to it in the Credit Agreement.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower waives notice (including, but not limited to, notice of
intent to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment and protest.

 

Exhibit A - 1



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

EOG RESOURCES, INC.

By:     Title:    

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

SCHEDULE A

BASE RATE ADVANCES, CONVERSIONS

AND REPAYMENTS OF BASE RATE ADVANCES

 

Date

  

Amount of

Base Rate Advance

  

Amount Converted

from Eurodollar

to Base Rate
Advances (1)

  

Amount of
Base Rate
Advances Repaid

  

Amount Converted
from Base Rate to
Eurodollar Advances (2)

  

Unpaid Principal
of Base Rate Advances

  

Notation Made By

    

                 

    

                 

    

                 

    

                 

    

                 

    

                 

    

                 

    

                 

    

                 

    

                 

 

(1)

Conversions which increase the amount of Base Rate Advances (from Eurodollar
Advances to Base Rate Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Eurodollar to Base Rate
Advances” on Schedule B, as well as a higher “Unpaid Principal Balance of Base
Rate Advances” entry.

(2)

Conversions which decrease the amount of Base Rate Advances (from Base Rate
Advances to Eurodollar Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Base Rate to Eurodollar
Advances” on Schedule B, as well as a lower “Unpaid Principal Balance of Base
Rate Advances” entry.

 

Exhibit A - 3



--------------------------------------------------------------------------------

SCHEDULE B

EURODOLLAR RATE ADVANCES, CONVERSIONS

AND REPAYMENTS OF EURODOLLAR ADVANCES

 

Date

  

Eurodollar
Rate

  

Eurodollar
Interest

Period

  

Amount of
Eurodollar Advance

  

Amount
Continued
from Prior
Eurodollar
Advances

  

Amount
Converted
from Base
Rate to
Eurodollar
Advances(1)

  

Amount of
Eurodollar
Advances
Repaid

  

Amount
Converted
from Euro-
dollar to
Base
Rate Advances(2)

  

Unpaid
Principal
Balance of


Eurodollar
Advances

  

Notation Made By

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

    

                          

 

(1)

Conversions which increase the amount of Eurodollar Advances (from Base Rate
Advances to Eurodollar Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Base Rate to Eurodollar
Advances” on Schedule A, as well as a higher “Unpaid Principal Balance of
Eurodollar Advances” entry.

(2)

Conversions which decrease the amount of Eurodollar Advances (from Eurodollar
Advances to Base Rate Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Eurodollar to Base Rate
Advances” on Schedule A, as well as a lower “Unpaid Principal Balance of
Eurodollar Advances” entry.

 

Exhibit A - 4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

JPMorgan Chase Bank, N.A.

    as Administrative Agent

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: James Linden

Telephone: (302) 634-3919

[Date], 20__

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc., refers to the Revolving Credit Agreement,
dated as of June 27, 2019 (as amended, supplemented or otherwise modified from
time to time, herein referred to as the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined), among the undersigned, certain Banks parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for said Banks, and hereby
gives you notice, irrevocably, pursuant to Section 2.2 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

(1) The Business Day of the Proposed Borrowing is                         ,
20    .

(2) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Advances].

(3) The aggregate amount of the Proposed Borrowing is $                        .

*[(4) The initial Interest Period for each Advance made as part of the Proposed
Borrowing is                 months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.1 of the Credit
Agreement are correct, immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of each such date (other than those representations and
warranties that expressly speak solely as of an earlier date, which remain
correct as of such earlier date); and

 

* 

To be included for a Proposed Borrowing comprised of Eurodollar Advances.

 

Exhibit B - 1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

 

Very truly yours,

 

EOG RESOURCES, INC.

By:     

Title:    

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION

JPMorgan Chase Bank, N.A.

    as Administrative Agent

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: James Linden

Telephone: (302) 634-3919

[Date], 20    

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc., refers to the Revolving Credit Agreement,
dated as of June 27, 2019 (as amended, supplemented or otherwise modified from
time to time, herein referred to as the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined), among the undersigned, certain Banks parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for said Banks, and hereby
gives you notice, pursuant to Section 2.8 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
“Proposed Conversion”) as required by Section 2.8 of the Credit Agreement:

(1) The Business Day of the Proposed Conversion is                             ,
20    .

(2) The Borrowing to be Converted is:                                          
        [If a portion of a Borrowing is to be Converted, identify such
portion.].

(3) [Such Borrowing/the portion of such Borrowing to be Converted] is to be
Converted into the following Type of Borrowing:                      [Borrowing
comprised of Base Rate Advances] [Eurodollar Borrowing].

1[(4) The initial Interest Period for each Advance comprising [such
Borrowing/the portion of such Borrowing to be Converted] is                 
months.]

 

Very truly yours, EOG RESOURCES, INC.

By:     

Title:    

 

1 

To be included for a Proposed Conversion to a Eurodollar Borrowing.

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D

Section 1007. Negative Pledge and Exceptions Thereto.

Except as otherwise specified as contemplated by Section 301 for Securities of
any series, so long as any of the Securities are outstanding, the Company will
not create or suffer to exist, or permit any of its Subsidiaries to create or
suffer to exist, except in favor of the Company or any Subsidiary, any Lien upon
any Principal Property at any time owned by it, to secure any Funded Debt of the
Company or any Subsidiary, without making effective provisions whereby the
Securities shall be equally and ratably secured with any and all such Funded
Debt and with any other indebtedness similarly entitled to be equally and
ratably secured; provided, however, that this restriction shall not apply to or
prevent the creation or existence of any:

(a) Acquisition Lien or Permitted Encumbrance; or

(b) Lien created or assumed by the Company or any Subsidiary in connection with
the issuance of debt securities the interest on which is excludable from gross
income of the holder of such security pursuant to the Internal Revenue Code of
1986, as amended, for the purpose of financing, in whole or in part, the
acquisition or construction of property or assets to be used by the Company or a
Subsidiary.

In case the Company or any Subsidiary shall propose to create or permit to exist
a Lien on any Principal Property at any time owned by it to secure any Funded
Debt of the Company or any Subsidiary, other than Funded Debt permitted to be
secured under clauses (a) or (b) of this Section 1007, the Company will prior
thereto give written notice thereof to the Trustee, and the Company will, or
will cause such Subsidiary to, prior to or simultaneously with such creation or
permission to exist, by supplemental indenture executed to the Trustee (or to
the extent legally necessary to another trustee or additional or separate
trustee), in form satisfactory to the Trustee, effectively secure all the
Securities equally and ratably with such Funded Debt and any other indebtedness
entitled to be equally and ratably secured.

Notwithstanding the foregoing provisions of this Section 1007, the Company or a
Subsidiary may issue, assume or guarantee Funded Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate amount
which, together with all other Funded Debt of the Company or a Subsidiary
secured by Liens which (if originally issued, assumed or guaranteed at such
time) would otherwise be subject to the foregoing restrictions (not including
Funded Debt permitted to be secured under clauses (a) or (b) above) does not at
the time exceed 10% of the Consolidated Net Tangible Assets of the Company, as
shown on the audited consolidated financial statements of the Company as of the
end of the fiscal year preceding the date of determination.1

 

1 

See Section 5.2 of the Credit Agreement regarding prospective amendment to this
paragraph.

 

Exhibit D - 1



--------------------------------------------------------------------------------

Certain Definitions.

“Acquisition Lien” means any (i) Lien upon any property heretofore or hereafter
acquired, created at the time of acquisition or within one year thereafter to
secure all or a portion of the purchase price thereof, or existing thereon at
the date of acquisition, whether or not assumed by the Company or any
Subsidiary, provided that any such Lien shall apply only to the property so
acquired and fixed improvements thereon, (ii) Lien upon any property heretofore
or hereafter acquired by any corporation that is or becomes a Subsidiary after
the date hereof (“Acquired Entity”), provided that any such Lien (1) shall
either (A) exist prior to the time the Acquired Entity becomes a Subsidiary or
(B) be created at the time the Acquired Entity becomes a Subsidiary or within
one year thereafter to secure all or a portion of the acquisition price thereof
and (2) shall only apply to those properties owned by the Acquired Entity at the
time it becomes a Subsidiary or thereafter acquired by it from sources other
than the Company or any other Subsidiary, and (iii) any extension, renewal or
refunding, in whole or in part, of any Lien permitted by clause (i) or (ii)
above, if limited to the same property or any portion thereof subject to, and
securing not more than the amount secured by, the Lien extended, renewed or
refunded.

“Consolidated Net Tangible Assets” means total assets less (a) total current
liabilities (excluding indebtedness due within 12 months) and (b) goodwill,
patents and trademarks, all as reflected in the Company’s audited consolidated
balance sheet preceding the date of a determination under the last paragraph of
Section 1007.

“Funded Debt” as applied to the Company or any Subsidiary means all indebtedness
incurred, created, assumed or guaranteed by the Company or any Subsidiary, or
upon which such corporation customarily pays interest charges, which matures, or
is renewable by the Company or any Subsidiary to a date, more than one year
after the date as of which Funded Debt is being determined.

“indebtedness”, as applied to the Company or any Subsidiary, shall mean bonds,
debentures, notes and other instruments representing obligations created or
assumed by any such corporation for the repayment of money borrowed (other than
unamortized debt discount or premium). All indebtedness secured by a Lien upon
property owned by the Company or any Subsidiary and upon which indebtedness any
such corporation customarily pays interest, although any such corporation has
not assumed or become liable for the payment of such indebtedness, shall for all
purposes hereof be deemed to be indebtedness of any such corporation. All
indebtedness for money borrowed incurred by other persons which is directly
guaranteed as to payment of principal by the Company or any Subsidiary shall for
all purposes hereof be deemed to be indebtedness of any such corporation, but no
other contingent obligation of any such corporation in respect of indebtedness
incurred by other persons shall for any purpose be deemed indebtedness of such
corporation. Indebtedness of the Company or any Subsidiary shall not include
(i) any amount representing capitalized lease obligations; (ii) indirect
guarantees or other contingent obligations in connection with the indebtedness
of others, including agreements, contingent or otherwise, with such other
persons or with third persons with respect to, or to permit or ensure the
payment of, obligations of such other persons, including, without limitation,
agreements to purchase or repurchase obligations of such other persons,
agreements to advance or supply funds to or to invest in such other persons, or
agreements to pay for property, products, or services of such other persons
(whether or not conferred, delivered or rendered), and any demand charge,
throughput, take-or-pay, keep-well, make-whole, cash deficiency, maintenance of
working capital or earnings or similar agreements; and (iii) any guarantees with
respect to lease or other similar periodic payments to be made by other persons.

 

Exhibit D - 2



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, lien, security interest or similar charge or
encumbrance.

“Permitted Encumbrance” means any

(a) undetermined or inchoate Lien incidental to construction, maintenance,
development or operation of any property;

(b) Lien for any tax or assessment for the then current year;

(c) Lien for any tax or assessment not at the time delinquent;

(d) Lien for specified tax or assessment which is delinquent but the validity of
which is being contested at the time by the Company or any Subsidiary in good
faith;

(e) Lien reserved in any oil, gas or other mineral lease for rent, royalty or
delay rental under such lease and for compliance with the terms of such lease;

(f) Lien for any judgments or attachments in an aggregate amount not in excess
of $10,000,000, or for any judgment or attachment the execution or enforcement
of which has been stayed or which has been appealed and secured, if necessary,
by the filing of an appeal bond;

(g) mechanics’ or materialmen’s Lien, any Lien or charge arising by reason of
any pledge or deposit to secure payment of workmen’s compensation or other
insurance, good faith deposit in connection with any tender, lease of real
estate, bid or contract (other than any contract for the payment of
indebtedness), deposit to secure any duty or public or statutory obligation,
deposit to secure, or in lieu of, surety, stay or appeal bond, and deposit as
security for the payment of any tax or assessment or similar charge;

(h) Lien arising by reason of any deposit with, or the giving of any form of
security to, any governmental agency or any body created or approved by law for
any purpose at any time in connection with the financing of the acquisition or
construction of property to be used in the business of the Company or a
Subsidiary or as required by law as a condition to the transaction of any
business or the exercise of any privilege or license, or to enable the Company
or a Subsidiary to maintain self-insurance or to participate in any fund
established to cover any insurance risk or in connection with workmen’s
compensation, unemployment insurance, old age pension or other social security,
or to share in the privileges or benefits required for companies participating
in such arrangements;

(i) easement, servitude, right-of-way or other right, exception, reservation,
condition, limitation, covenant or other restriction or imperfection in title
which does not materially detract from or interfere with the operation, value or
use of the properties affected thereby;

(j) preferential right to purchase entered into in the ordinary course of
business;

 

Exhibit D - 3



--------------------------------------------------------------------------------

(k) conventional provision contained in any contract or agreement affecting
properties under which the Company or a Subsidiary is required immediately
before the expiration, termination or abandonment of a particular property to
reassign to the Company’s or a Subsidiary’s predecessor in title all or a
portion of the Company’s or a Subsidiary’s rights, titles and interests in and
to all or a portion of such property;

(l) sale or other transfer of crude oil, condensate, natural gas, natural gas
liquids or other similar hydrocarbon substances in place, or the future
production thereof, for a period of time until, or in an amount such that, the
transferee will realize therefrom a specified amount (however determined) of
money or a specified amount of such crude oil, condensate, natural gas, natural
gas liquids or other similar hydrocarbon substances or any sale or other
transfer of any other interest in property of the character commonly referred to
as a “production payment,” “overriding royalty,” “net profits interest,”
“royalty” or similar burden on any oil and gas property or mineral interest
owned by the Company or any Subsidiary;

(m) Lien consisting of or reserved in any (i) grant or conveyance in the nature
of a farm-out or conditional assignment to the Company or any of its
Subsidiaries entered into in the ordinary course of business to secure
undertakings of the Company or any Subsidiary in such grant or conveyance,
(ii) interest of an assignee of any proved undeveloped lease or proved
undeveloped portion of any producing property transferred to such assignee for
the purpose of the development of such lease or property, (iii) unitization or
pooling agreement or declaration, (iv) contract for the sale, purchase, exchange
or processing of production, or (v) operating agreement, area of mutual interest
agreement or other agreement which is customary in the oil and gas business and
which agreement does not materially detract from the value, or materially impair
the use of, the property affected thereby;

(n) Lien consisting of any (i) statutory landlord’s lien under any lease to
which the Company or any Subsidiary is a party or any other Lien on leased
property reserved in any lease thereof for rent or for compliance with the terms
of such lease, (ii) right reserved to or vested in any municipality or
governmental, statutory or public authority to control or regulate any property
of the Company or any Subsidiary or to use such property in any manner which
does not materially impair the use of such property for the purpose for which it
is held by the Company or any such Subsidiary, (iii) obligation or duty to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, or (iv) zoning law, ordinance
or municipal regulation;

(o) Lien arising out of any forward contract, futures contract, swap agreement
or other commodities contract entered into by the Company or any Subsidiary;

(p) Lien on oil and gas property of the Company or any Subsidiary thereof, or on
production therefrom, to secure any liability of the Company or such Subsidiary
for all or part of the Development Cost for such property under any joint
operating, drilling or similar agreement for exploration, drilling or
development of such property, or any renewal or extension of any such Lien (as
used in this subclause, “Development Cost” means, for any oil and gas property,
the cost of exploration, drilling or development of such property or of altering
or repairing equipment used in connection with such exploration, drilling or
development, or in the case of property which is substantially unimproved for
the use intended by the Company or such Subsidiary, the cost of construction of
improvements directly related to such exploration, drilling or development of
such property);

 

Exhibit D - 4



--------------------------------------------------------------------------------

(q) Lien on any property of the Company or any Subsidiary thereof in favor of
the government of the United States of America or of any State, or any political
subdivision of either thereof, or any department, agency or instrumentality of
either thereof (collectively, “Governments”), in order to permit the Company or
such Subsidiary to perform any contract or subcontract made with or at the
request of such Government, securing any partial, progress, advance or other
payment by such Government to the Company or such Subsidiary under such contract
or subcontract, to the extent such Lien is required by such contract or
subcontract or by any law relating thereto; and

(r) Lien to secure any indebtedness incurred in connection with the
construction, installation or financing of any pollution control or abatement
facility or other form of industrial revenue bond financing issued or guaranteed
by the United States, any State or any department, agency or instrumentality of
either.

“Principal Property” means any property interest in oil and gas reserves located
in the United States or offshore the United States owned by the Company or any
Subsidiary and which is capable of producing crude oil, condensate, natural gas,
natural gas liquids or other similar hydrocarbon substances in paying
quantities, the net book value of which property interest or interests exceeds
two (2) percent of Consolidated Net Tangible Assets, except any such property
interest or interests that in the opinion of the Board of Directors is not of
material importance to the total business conducted by the Company and its
Subsidiaries as a whole. Without limitation, the term “Principal Property” shall
not include (i) accounts receivable and other obligations of any obligor under a
contract for the sale, exploration, production, drilling, development,
processing or transportation of crude oil, condensate, natural gas, natural gas
liquids or other similar hydrocarbon substances by the Company or any of its
Subsidiaries, and all related rights of the Company or any of its Subsidiaries,
and all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character supporting or securing payment of such
receivables or obligations, or (ii) the production or any proceeds from
production of crude oil, condensate, natural gas, natural gas liquids or other
similar hydrocarbon substances.

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.

 

Exhibit D - 5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit included in such facilities)
and (b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:                                                                 
      [and is an Affiliate/Approved Fund of [identify Bank]] 3.    Borrower:   
EOG Resources, Inc. 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement 5.    Credit Agreement:   
The Revolving Credit Agreement, dated as of June 27, 2019, among EOG Resources,
Inc., the Banks parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto, as amended and in effect.

 

Exhibit E - 1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Aggregate Amount of

Commitment for all

Banks

   Amount of
Commitment
Assigned    Percentage Assigned
of Commitment1

$______________

   $______________    __________%

 

7.    Trade Date:__________________]2   

Effective Date: __________________, 20___3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:     

Title:   ASSIGNEE [NAME OF ASSIGNEE]

By:     

Title:  

 

1 

Set forth, to at least 9 decimals, as a percentage of the Total Facility Amount.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 

To be inserted by the Administrative Agent and which shall be the Effective Date
of recordation of transfer in the register therefor.

 

Exhibit E - 2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent4

By:     

Title:  

[L/C ISSUER]

as L/C Issuer5

By:     

Title:  

[SWINGLINE LENDER]

as Swingline Lender6

By:     

Title:   Consented to:7 EOG RESOURCES, INC.

By:     

Title:  

 

4 

Only if required under Section 8.6 of the Credit Agreement

5 

Only if required under Section 8.6 of the Credit Agreement

6 

Only if required under Section 8.6 of the Credit Agreement

7 

Only if required under Section 8.6 of the Credit Agreement





 

Exhibit E - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Revolving Credit Agreement dated as of June 27, 2019 among

EOG Resources, Inc.,

the Banks from time to time party thereto,

JPMorgan Chase Bank, N.A., as Administrative Agent,

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Bank, either directly or through its designated Affiliate]
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a)(i) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (v) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on any Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 

Exhibit E - 4

Annex 1 to Assignment and Assumption -1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit E - 5

Annex 1 to Assignment and Assumption - 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

NOTICE OF COMMITMENT INCREASE

[Date]

JPMorgan Chase Bank, N.A.

    as Administrative Agent

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: James Linden

Telephone: (302) 634-3919

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc. (the “Borrower”), refers to the Revolving
Credit Agreement dated as of June 27, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto. The Borrower hereby
notifies you, pursuant to Section 2.20 of the Credit Agreement, that it hereby
requests that the aggregate amount of the Commitments under the Credit Agreement
be increased to provide such incremental Commitment[s] under the Credit
Agreement, and in that connection sets forth below the information relating to
such proposed Commitment Increase as required by Section 2.20 of the Credit
Agreement:

(a) the effective date of such Commitment Increase is _______________;

(b) the amount of the requested Commitment Increase is $__________________;

(c) the [CI Banks that have] [CI Bank that has] agreed with the Borrower to
provide [their respective] [its] Commitment[s], [are] [is]
_____________________________ [INSERT NAME(S) OF THE CI BANKS];

(d) the [Banks that have] [Bank that has] agreed with the Borrower to increase
[their respective] [its] Commitment[s] [are] [is] ___________________ [INSERT
NAME OF APPLICABLE BANK]; and

(e) as applicable, set forth on Annex I hereto are the amount of the respective
Commitments of each CI Bank and the amount of the respective Commitment Increase
of each Bank, in each case, as of effective date of such Commitment Increase.

SIGNATURE PAGE FOLLOWS

 

Exhibit F - 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Notice of Commitment Increase.

 

Very truly yours, EOG RESOURCES, INC.

By:     

Name:    

Title:    

Approved and Consented to by:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:     

Name:    

Title:    

[L/C/ ISSUER]

    as L/C Issuer

[SWINGLINE LENDER]

    as Swingline Lender

Acknowledgment and Agreement as to its

Commitment (CI Bank) or increased Commitment (Bank)

[Signatures of CI Bank(s)] [Signatures of Bank(s) that has agreed to increase
its Commitment]

 

Exhibit F - 2



--------------------------------------------------------------------------------

ANNEX I

TO

NOTICE OF COMMITMENT INCREASE

(as of _________, 20___)

 

CI Bank/Bank

   Amount of Commitment/
Commitment Increase     Percentage of Total
Committed Amount  

TOTAL:

     [___________ ]      100.000 % 

 

Exhibit F - 3